Exhibit 10.A

EXECUTION COPY

ASSET PURCHASE AGREEMENT

by and among

FINOVA CAPITAL CORPORATION,

CACTUS RESORT PROPERTIES, INC.,

DESERT COMMUNICATIONS I, LLC

and

FCC RESORT, LLC,

as Sellers

and

SPCP GROUP, LLC

as Buyer

May 1, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1 PURCHASE OF ASSETS

   2

1.1

   Definitions    2

1.2

   The Assets    2

1.3

   Purchase and Sale of Assets    3

1.4

   Obligations Assumed by Buyer    3

1.5

   The Purchase Price; Payment    4

1.6

   The Closing    5

1.7

   Closing Deliveries – Sellers’ Responsibility    6

1.8

   Closing Deliveries – Buyer’s Responsibility    11

ARTICLE 2 ADDITIONAL CLOSING REQUIREMENTS AND AGREEMENTS

   12

2.1

   Closing Related Matters    12

2.2

   Cut-Off Funds Received or Disbursed by Sellers Between the Cut-Off Date and
Closing    15

2.3

   Tax Matters    16

2.4

   Obligor Notices, Loss Payee Endorsements    17

2.5

   Collateral Servicing    18

2.6

   Obligor Consents, Title Policy Endorsements, and Endorsements of Notes    18

2.7

   Ancillary Transaction Documents    18

ARTICLE 3 CONDITIONS TO CLOSING; ABANDONMENT OF THE TRANSACTION

   19

3.1

   Conditions to Each Party’s Obligations    19

3.2

   Conditions to Buyer’s Obligation to Purchase    19

3.3

   Conditions to Seller’s Obligation to Sell    20

3.4

   Termination of Agreement and Abandonment of Transactions    21

3.5

   Termination of Obligations    21

ARTICLE 4 BUYER’S REPRESENTATIONS AND WARRANTIES

   22

4.1

   Organization and Good Standing    22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

4.2

   Authorization and Enforceability    22

4.3

   No Corporate Conflicts; Corporate related Consents    23

4.4

   Litigation    23

4.5

   Purchase for Own Account    23

4.6

   Due Diligence    23

4.7

   No Brokers    23

ARTICLE 5 SELLERS’ REPRESENTATIONS AND WARRANTIES

   24

5.1

   Organization and Good Standing    24

5.2

   Authorization and Enforceability    24

5.3

   No Corporate Conflicts; Consents    24

5.4

   Litigation    25

5.5

   Review and Delivery of Assets and Other Documentation    25

5.6

   Title to Assets; No Encumbrances    25

5.7

   No Brokers    26

5.8

   “AS IS” Nature of Sale    26

5.9

   Asset Documents, Asset Files or Additional Documents    26

5.10

   Unfunded Obligations    26

5.11

   Solvency    27

5.12

   Notices of Default and Releases    27

5.13

   Lost Note Affidavits    27

5.14

   Owned Real Property    28

5.15

   Unpaid Principal Balance    28

5.16

   Servicing, Custodial and Lockbox Agents    28

5.17

   Sellers’ Knowledge    29

5.18

   Securities Law Matters    29

5.19

   Disclosure    29

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE 6 CERTAIN ADDITIONAL COVENANTS

   29

6.1

   Certain Notices    29

6.2

   Pending or Threatened Litigation    30

6.3

   Further Assurances    30

6.4

   Fees    31

6.5

   Satisfaction of Conditions    32

6.6

   Preservation of Loans and Stock    32

6.7

   Ordinary Course of Business    33

6.8

   Operating Company    33

ARTICLE 7 INDEMNIFICATION

   33

7.1

   Indemnity    33

ARTICLE 8 MISCELLANEOUS

   38

8.1

   Amendments, Waivers    38

8.2

   Binding Effect; Complete Agreement    39

8.3

   Costs and Expenses    39

8.4

   Notices    39

8.5

   Severability    40

8.6

   Governing Law and Dispute Resolution    40

8.7

   Sale, Not an Assignment, of Assets    41

8.8

   Counterparts    41

8.9

   Confidentiality    41

8.10

   No Assignment    42

8.11

   Announcements    43

8.12

   Disclaimer of Warranties    43

8.13

   Survival of Representations and Warranties    43

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE 9 DEFINITIONS

   43

9.1

   Definitions    43

9.2

   Certain Interpretive Provisions    50

 

-iv-



--------------------------------------------------------------------------------

APPENDICES, EXHIBITS AND SCHEDULES

 

Exhibit A –    Form of Bill of Sale Exhibit B –    Form of Powers of Attorney
from Seller to Buyer Exhibit C –    Intentionally Omitted Exhibit D –   
Intentionally Omitted Exhibit E –    Form of Collateral Transfer Agreement
Exhibit F –    Intentionally Omitted Exhibit G –    Form of General Assignment
Exhibit H –    Form of Buyer’s Officer’s Certificate Exhibit I –    Form of
Buyer’s Incumbency Certificate Exhibit J –    Form of Lost Note Affidavit and
Indemnity Exhibit K –    List of UCC Financing Statements Exhibit L –    Listing
of Escrow, Impound and Reserve Accounts Exhibit M –    Disclosure of
Modifications Exhibit N –    Form of Allonge Exhibit O –    Listing of
Servicing, Custodial and Lockbox Agents Exhibit P –    Form of Stock Power
Exhibit Q –    Release of Collateral Trustee Exhibit R –    Form of Quit Claim
Deed Exhibit S –    List of Funding Obligations and Assumed Obligations
Exhibit T –    Assets Where Notice of Default Delivered Exhibit U –    List of
Advance Payments Exhibit V –    Form Of Lost Note Affidavit And Indemnity Seller
Owned Consumer Notes Exhibit W –    Form of FINOVA Legal Opinion Exhibit X –   
Settlement Statement and Reconciliation Exhibit Y –    Intentionally Omitted
Exhibit Z –    Participation Interests

 

Schedule 1A-1 –    Equity Interest Accounts Schedule 1A-2 –    Accounts Schedule
1B –    Unsecured Notes Schedule 1C –    Owned Consumer Notes & Contracts
Schedule 1D –    Recovery Accounts Schedule 1E –    Owned Real Property Schedule
1F –    Deferred Assets Schedule 2 –    Disclosure Schedule Schedule 3 –    Wire
Instructions for Sellers’ Account Schedule 4 –    Wire Instructions for Buyer’s
Account

 

-v-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into this 1st day of
May, 2006, by and among FINOVA Capital Corporation, a Delaware corporation
(“FINOVA Capital”), Desert Communications I, LLC, a Delaware limited liability
company, (“Desert Communications”), Cactus Resort Properties, Inc., a Delaware
corporation (“Cactus”) and FCC Resort, LLC, a Delaware limited liability company
(“FCC Resort”) (each, a “Seller” and collectively, the “Sellers”) and SPCP
Group, LLC, a Delaware limited liability company (the “Buyer”).

RECITALS

A. Sellers desire to sell certain Assets, which Assets are further defined in
Section 1.2;

B. Buyer desires to buy said Assets and submitted a bid proposal (the “Bid
Proposal”) dated April 11, 2006 (as amended by that certain letter dated
April 17, 2006) to Sellers to purchase the Assets;

C. Buyer is the successful bidder for the purchase of the Assets and Buyer’s bid
price is considered to be “fair market value” for the Assets by the parties;

D. Pursuant to the Bid Proposal, Buyer is also the successful bidder for certain
other assets including Sellers’ right, title and interest in (x) that certain
Pooling and Servicing Agreement dated as of June 1, 1997 (the “PSA”) relating to
FINOVA Capital Corporation Loan Receivables Trust 1997-A (the “Trust”) between
FINOVA Capital Funding (II) Corporation, FINOVA Capital and The Bank of New
York, as Trustee of the Trust, the ownership interest in the Class F
Certificates in the Trust of the Trust (including the right to any cash flows
under such Class F Certificates) under the PSA, the Depositor’s Interest and all
servicing rights, including Servicing Advances and any fees, including Servicing
Fees (collectively, the “Retained Interest in Securitization”; capitalized terms
used in this clause (x) and not otherwise defined herein shall have the meanings
ascribed in the PSA); (y) Sellers’ interest in the debt and equity of Asset
34922 (the “Operating Company”) and (z) certain other equity and warrant rights
and interests of Sellers in multiple entities (the “Equities and Warrants” and
together with the Trust and Retained Interest in Securitization and the
Operating Company, the “Other Assets”), all as further described in the Bid
Proposal, all such Other Assets to be sold to Buyer by Sellers pursuant to one
or more separate agreements, subject to the terms and conditions contained
therein (for the avoidance of doubt, the Purchase Price hereunder is in respect
of the Assets only and not any Other Assets);



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

ARTICLE 1

PURCHASE OF ASSETS

1.1 Definitions.

The Introductory Paragraph and the Recitals, set forth above, are incorporated
herein and made a part of this Agreement in their entirety. Capitalized terms
not defined in the text throughout this Agreement shall have the meanings
ascribed to them in Article 9.

1.2 The Assets.

Sellers hereby agree, jointly and severally, to sell and Buyer hereby agrees to
purchase the following assets of Sellers (the “Assets”), subject to the terms
set forth in this Agreement:

 

  (a) All of Seller’s right, title and interest in the accounts, including any
equity and warrant interests (the “Account Equity Interests”) in relation to
each of the applicable Accounts as set forth on Schedule 1A-1, which constitutes
all of such equity interests held by the Sellers in such Accounts, listed on
Schedule 1A-2 (each, an “Account” and collectively, the “Accounts”);

 

  (b) All of Seller’s right, title and interest in the unsecured notes or
agreements listed on Schedule 1B (collectively, the “Unsecured Notes”);

 

  (c) All of Seller’s right, title and interest in all outstanding consumer
notes and contracts owned and held by Sellers in the receivables portfolios
listed on Schedule 1C (collectively the “Owned Receivables”);

 

  (d) All of Seller’s right, title and interest in any Judgments, bankruptcy
claims and collection rights associated with the recovery accounts listed on
Schedule 1D (collectively the “Recovery Accounts”); and

 

  (e) All of Seller’s right, title and interest in the real estate listed on
Schedule 1E (the “Owned Real Property”).

The Accounts, the Unsecured Notes, the Owned Receivables, the Recovery Accounts,
and the Owned Real Property are collectively referred to herein as the “Assets”.

For the avoidance of doubt, the parties hereto agree that the Assets shall not
include the Other Assets and that the Purchase Price paid hereunder is in
respect of the Assets only and not any Other Assets.

 

2



--------------------------------------------------------------------------------

1.3 Purchase and Sale of Assets.

Purchase of Assets. At the Closing (as defined in Section 1.6), Buyer shall
purchase from Sellers for the Adjusted Purchase Price pursuant to Section 1.5,
and Sellers shall irrevocably grant, sell, assign, transfer, deliver and convey
to Buyer, free and clear of all Encumbrances except Permitted Encumbrances and
as set forth in Section 5.8, all of Sellers’ respective right, title and
interest in and to each of the Assets, including:

 

  (i) all of the Assets, including the respective Asset Documents, Asset Files,
Additional Documents, Credit Enhancements and Advance Payments related thereto;

 

  (ii) all liens and other property (tangible or intangible) interests of Seller
in the Collateral; and

 

  (iii) all of Sellers’ rights with respect to insurance policies, purchased by
Borrowers or Obligors and naming a Seller as an additional insured in respect of
the Assets and the Collateral for the Assets.

1.4 Obligations Assumed by Buyer.

Except as otherwise provided herein, upon the terms and subject to the
conditions of this Agreement, effective as of the Closing Date, Buyer shall
(i) assume and be obligated to perform the ordinary contractual obligations of a
lender or owner (as the case may be) arising after the Closing Date in
accordance with the terms of each of the Asset Documents, (ii) assume and be
obligated to perform the funding and contractual obligations of the Sellers
arising after the Closing Date in respect of the Assets that are set forth on
Exhibit S attached hereto; and (iii) assume all ongoing costs of recovery
arising after the Closing Date with respect to the Recovery Accounts
(collectively, except as otherwise provided below in this Section 1.4, the
“Assumed Obligations”); provided, however, that any claims for liability arising
out of or relating to any disgorgement claims, counterclaims and rights of
setoff or settlement agreements (excluding any ordinary contractual obligations
of a lender or owner (as the case may be) included in any such settlement
agreement and arising after the Closing Date) that occurred or accrued prior to
the Closing Date will be retained by the Sellers; and provided, further,
however, that notwithstanding anything to contrary in clauses (i) and (ii) of
this Section 1.4, for the avoidance of doubt it is understood that Assumed
Obligations shall in no event include, and in no way shall Buyer be liable for,
claims, debts, liabilities and obligations of any type, kind or nature which
arose, result from or relate in any way to any of the Assets prior to the
Closing Date, including obligations arising out of (i) litigation filed or
commenced or claims made, or litigation or claims arising from actions or
omissions that occurred, prior to the Closing Date and (ii) those Taxes due and
payable by Sellers prior to the Closing Date in connection with the Assets.

 

3



--------------------------------------------------------------------------------

1.5 The Purchase Price; Payment.

 

  (a) The proposed purchase price for the Assets excluding Customer Number 35494
(the “Portfolio Assets”) as of January 31, 2006 (the “Cut-Off Date”) shall be
equal to $46,475,497 (the “Portfolio Purchase Price”) less (1) any cash flow
received by or on behalf of the Sellers with respect to the Portfolio Assets
after the Cut-Off Date and prior to the Closing Date net of (x) Sellers’ Direct
Costs of collections with respect to the Portfolio Assets, such costs not to
exceed $110,000.00 per month or if the Closing Date is on a day other than the
end of a month, $110,000.00 times a fraction the numerator of which is the
number of days between the beginning of the month and the Closing Date and the
denominator of which is the total number of days in the month and (y) any
disbursements and fundings by Sellers after the Cut-off Date and prior to the
Closing Date in respect of the Accounts specified in the first bullet of Exhibit
S (such amount described in this clause (1), the “Cut-Off Funds”, and such
difference between the Portfolio Purchase Price and the Cut-Off Funds, the
“Adjusted Portfolio Assets Purchase Price”), plus (2) interest at the Interest
Rate with respect to the Adjusted Portfolio Assets Purchase Price from the
Cut-Off Date until the Closing Date.

 

  (b) The purchase price for the Asset with Customer Number 35494 (“Asset
35494”) is $25,567,133.90 as of April 5, 2006 the (the “Bid Date”) (the “35494
Purchase Price”), less all unaccrued and unearned interest in connection with
the Asset 35494 as of the Bid Date (the “Adjusted 35494 Purchase Price”). Since
Seller has already received interest on Asset 35494 in advance, any portion of
interest that is unearned and unaccrued as of Bid Date shall reduce the 35494
Purchase Price. As of the Bid Date such amount of unearned and unaccrued
interest is $665,918.26.

 

  (c)

The Adjusted Purchase Price shall equal the Adjusted Portfolio Assets Purchase
Price, plus the amount described in Section 1.5(a)(2), plus the Adjusted 35494
Purchase Price; provided, that if the purchase and sale of any or all of the
Deferred Assets does not close as of the Closing Date, the Adjusted Purchase
Price shall be calculated as if the Portfolio Purchase Price were reduced by the
portion of the Portfolio Purchase Price allocated to such Deferred Assets in
accordance with the Purchase Price Allocation, and the remaining calculations in
Section 1.5(a) were made based on such reduced Portfolio Purchase Price and
without reference to any amounts attributable to the Deferred Assets. The
Adjusted Purchase Price is set forth on the settlement statement (the
“Settlement Statement”), and reconciliation, in reasonable detail,

 

4



--------------------------------------------------------------------------------

 

of the Cut-Off Funds and Direct Costs as of the Closing Date, attached hereto as
Exhibit X.

 

  (d) As of the Closing, Sellers shall cause all of Sellers’ right, title and
interest in all escrow or reserve accounts with respect to any of the Assets to
automatically be transferred to Buyer, a listing of which accounts is attached
hereto as Exhibit L (the “Bank Accounts”). To the extent requested by Buyer,
Sellers shall execute all documents or confirmations prepared by Buyer or the
depository institution to effectuate the transfer of those funds to depository
accounts designated by Buyer.

 

  (e) After the Closing, Seller agrees to remit to Buyer monthly, on the first
day of each month after the Closing, any and all Payments made directly to
Sellers in connection with the Assets. Seller shall promptly remit the Payments
to Buyer using the wire instructions provided in Schedule 4, attached hereto and
made a part hereof, or by other means as directed by Buyer.

 

  (f) At the Closing, Buyer shall pay to FINOVA Capital, on behalf of all
Sellers, by wire transfer in immediately available funds, without setoff or
deduction of any kind, except as specifically set forth herein, in US dollars,
using the wire instructions set forth on Schedule 3, the Adjusted Purchase Price
as defined and set forth on the Settlement Statement.

 

  (g) As of the date hereof, Sellers have delivered to Buyer a certificate
identifying with respect to each Asset the Customer Number used in this
Agreement by the exact name of the Account in form and substance satisfactory to
Buyer.

 

  (h) As of the date hereof, Buyer and Sellers have entered into a separate
agreement (the “Purchase Price Allocation”) setting forth the portion of the
Purchase Price allocated to each Asset.

1.6 The Closing.

The consummation of the transactions contemplated herein shall occur at a
Closing at the offices of Sellers in Scottsdale, Arizona, as of the close of
business on the Closing Date. The Closing shall occur as soon as practical but
no later than May 15, 2006 or such later date as the parties hereto may agree in
writing. “Closing” and “Closing Date” shall refer to that date and time at which
the transactions contemplated herein are consummated by the parties on or before
May 15, 2006 or at such later date as agreed in writing between the parties.
Notwithstanding the foregoing, Buyer and Sellers agree that the sale and
transfer of those Assets listed on Schedule 1F (the “Deferred Assets”) may not
close on or before May 15, 2006 and the parties may mutually establish a later
closing date for such Assets (but in no event later than

 

5



--------------------------------------------------------------------------------

May 31, 2006, unless the parties otherwise mutually agree) by a written
amendment to this Agreement. Unless Sellers and Buyer agree otherwise in
writing, all of the transactions, deliveries and payments contemplated hereby
shall be deemed to have taken place simultaneously on the Closing Date and no
transaction contemplated herein, or delivery or payment in connection with such
transactions, shall be deemed to have been made until all such transactions are
consummated and such deliveries and payments are made at the Closing or promptly
thereafter (in each case other than in respect of the Deferred Assets).

1.7 Closing Deliveries – Sellers’ Responsibility.

I. Sale of all Assets. In connection with the sale of the Assets, on the Closing
or at such later date as directed by Buyer, Sellers shall deliver to Buyer:

 

  (a) duly executed and authorized Sellers’ Officer’s Certificate, dated the
Closing Date (the “Sellers’ Officer’s Certificate”);

 

  (b) duly executed and authorized Secretary’s Certificate, together with an
Officer’s Affidavit in form and substance agreeable to the parties, dated the
Closing Date (the “Sellers’ Secretary’s Certificate”) for each Seller, to the
effect that: (A)(1) such Seller’s Charter Documents attached to such certificate
are true, correct and complete, and were in full force and effect in the form as
attached to such certificate on the date of adoption of the resolutions referred
to in clause (3) below, (2) no amendment to such party’s Charter Documents has
occurred since the date of adoption of the resolutions referred to in clause
(3) below other than as shown in such certificate and (3) the resolutions
adopted by the board of directors or managers, as applicable, of such Seller
authorizing this Agreement and the transactions contemplated hereby, which shall
be attached to the certificate, were duly adopted at a duly convened meeting
thereof, at which a quorum was present and acting throughout, or by unanimous
written consent, and such resolutions remain in full force and effect, are true
and correct copies of the originals thereof and have not been amended, rescinded
or modified, except to the extent attached thereto, and (B) such Seller’s
officers executing this Agreement and the other documents, agreements and
instruments to be executed and delivered by such party pursuant to this
Agreement are incumbent officers and the specimen signatures on such certificate
are their genuine signatures;

 

  (c) the Exhibits and Schedules of this Agreement updated as of the Closing
(the “Closing Schedules”);

 

  (d)

the Release of Collateral Trustee executed by the FINOVA Group, Inc., and
Wilmington Trust, the Collateral Trustee, with exhibits and

 

6



--------------------------------------------------------------------------------

 

attachments thereto, a copy of which is attached hereto as Exhibit Q (the
“Collateral Release”) and any costs in connection with the delivery of the
Collateral Release shall be borne solely by FINOVA Group, Inc. and/or Sellers;

 

  (e) the UPB Certificate (as defined in Section 2.1(j));

 

  (f) an opinion of counsel for Sellers (which may be Sellers’ general counsel)
addressed to Buyer, in form and substance reasonably satisfactory to Buyer and
substantially in the form of Exhibit W (the “FINOVA Legal Opinion”); and

 

  (g) deliver such other documents as contemplated in Sections 1.7, 2.1 and 2.6
below which documents, prepared by the Buyer, shall be in form and substance
agreeable to the parties.

II. The Accounts and Owned Receivables. In connection with the sale of the
Accounts and the Owned Receivables, on the Closing or at such later date as
directed by Buyer, Sellers shall deliver or cause to be delivered to Buyer:

 

  (a) a bill(s) of sale executed by Seller, prepared by Buyer in the form
attached hereto as Exhibit A (the “Bill of Sale”), conveying all of Seller’s
right, title and interest in each of the Accounts and Owned Receivables listed
on Schedule 1A and 1C, respectively;

 

  (b) the original executed Note(s) evidencing each Account listed on Schedule
1A and each Owned Receivables listed on Schedule 1C, properly endorsed with the
agreed upon Endorsement Stamp(s) or through an allonge, in the form of allonge
as set forth on Exhibit N (the “Allonge”) attached hereto, including where
permitted, in stamped or printed form;

 

  (c) an Assignment (in recordable form) prepared by Buyer and delivered to
Seller for execution, for each of the Obligor Mortgages (together with the
related loan documents);

 

  (d) the original executed Consumer Note(s) or purchase contract which have
been pledged to Sellers by an Obligor as Collateral to secure one of the
Accounts each listed on Exhibit A of the Collateral Transfer Agreement (the
“Pledged Receivables”) with the agreed upon Endorsement Stamp(s) or through an
Allonge, including where permitted, in stamped or printed form;

 

  (e) a blanket Assignment prepared by Buyer and delivered to Seller for
execution, for the Pledged Receivables listed on Exhibit A of the Collateral
Transfer Agreement;

 

7



--------------------------------------------------------------------------------

  (f) the Asset Documents, Asset Files, Additional Documents, Advance Payments,
Credit Enhancements, and Collateral documents related to each of the Accounts
and Owned Receivables in Sellers’ possession or in the possession of any Seller
Related Party;

 

  (g) a listing prepared by Sellers of all UCC financing statements currently
monitored by Sellers in connection with the Accounts, where applicable, is
attached hereto as Exhibit K;

 

  (h) deliver a quantity of Powers of Attorney, prepared by Buyer, substantially
in the form of Exhibit B attached hereto (the “Power of Attorney”) in the number
requested by Buyer, which form may be modified by Buyer to conform to
jurisdictional requirements, including the addition of legal descriptions, if
necessary to be available for use by Buyer as required;

 

  (i) an executed counterpart of an agreement(s) among Sellers and Buyer and
each relevant Seller Related Party substantially in the form of Exhibit E
attached hereto (the “Collateral Transfer Agreement”), which will provide for
the endorsement and transfer of the Owned Receivables and the Pledged
Receivables to Buyer at Buyer’s expense;

 

  (j) an assignment prepared by Buyers and executed by Sellers conveying all of
Sellers’ right, title and interest to any potential claim Sellers may have
against UCC Direct Services and /or Guaranty Business Credit Corporation, their
successors and assigns, for damages in connection with the wrongful filing of
terminations of California UCC Financing Statements Number 04-7000416577 and
04-7000435366;

 

  (k) an assignment and/or any other conveyancing documents required to transfer
Sellers’ right, title and interest in any of the equities associated with the
Accounts, prepared by Buyers, in form and substance agreeable to both parties,
and executed by Sellers, together with any consents Buyer deems necessary for
the transfer to Buyer; and

 

  (l) any other documents prepared by Buyer to be executed by Sellers which
Buyer believes necessary to effect the transfer of the Accounts and Owned
Receivables, as well as the Pledged Receivables, from Sellers to Buyer.

 

8



--------------------------------------------------------------------------------

III. The Unsecured Notes. In connection with the sale of the Unsecured Notes, on
the Closing or at such later date as directed by Buyer, Sellers shall deliver to
Buyer;

 

  (a) a Bill(s) of Sale, prepared by Buyer and executed by Sellers conveying all
of Sellers’ right, title and interest in each of the Unsecured Notes listed on
Schedule 1B but only if deemed necessary by Buyer;

 

  (b) the original executed Note(s) evidencing each Unsecured Note listed on
Schedule 1B, properly endorsed with the agreed upon Endorsement Stamp(s) or
through an Allonge, including where permitted, in stamped or printed form;

 

  (c) any Asset Documents, Asset Files, Additional Documents, Advance Payments,
and Credit Enhancements, related to each of the Unsecured Notes in any Seller’s
possession; and

 

  (d) any other documents or consents prepared by Buyer to be executed by any
Seller or third parties which Buyer believes necessary to effect the transfer of
the Unsecured Notes from any Seller to Buyer.

IV. The Recovery Accounts. In connection with the sale of the Recovery Accounts,
on the Closing or at such later date as directed by Buyer, Sellers shall
deliver, or cause to be delivered, to Buyer:

 

  (a) a Bill(s) of Sale prepared by Buyer, reasonably acceptable to Sellers and
executed by each Seller conveying all of such Seller’s right, title and interest
in each of the Recovery Accounts listed on Schedule 1D;

 

  (b) an Assignment of Judgments, Claims, Lawsuits and Settlements Agreement
prepared by Buyer and reasonably acceptable to Seller assigning all of the
applicable Seller’s right, title and interest in any judgments awarded to such
Seller (“Judgments”), bankruptcy claims filed by Seller (“Bankruptcy Claims”),
lawsuit to which such Seller is a party (“Lawsuits”), or settlement agreement
(“Settlement Agreements”) relative to each applicable Recovery Account listed on
Schedule 1D, together with the originals or copies of the respective loan
documents, court documents, and all collection records relating thereto in the
possession of such Seller or a Seller Related Party;

 

  (c) the original executed Note(s), where applicable and when in any Sellers’
or Seller Related Party’s possession, on which such Seller’s collection efforts
have been based for each applicable Recovery Account listed on Schedule 1D, with
each Note, properly endorsed with the agreed upon Endorsement Stamp(s) or
through an Allonge, including where permitted, in stamped or printed form;

 

9



--------------------------------------------------------------------------------

  (d) with respect to the Judgments, a copy of the original Judgment (to the
extent available to Sellers), together with a list of recording information for
each venue in which the Judgment has been recorded or filed and all documents or
back up materials in any Seller’s possession in connection with the Judgment;

 

  (e) with respect to the Lawsuits and Bankruptcy Claims, pleadings prepared by
Buyer and reasonably acceptable to Seller necessary to substitute Buyer for the
applicable Seller in the Court action, together with any and all loan documents,
settlement agreements, pleadings and other back up materials in such Seller’s
possession in connection with such Court action;

 

  (f) any other documents or consents prepared by Buyer and reasonably
acceptable to Sellers to be executed by Sellers or third parties which Buyer
believes necessary to effect the transfer of the Recovery Accounts from Sellers
to Buyer;

 

  (g) a list of all outside counsel currently engaged by Sellers with respect to
the Recovery Accounts; and

 

  (h) all company books and records, accounting and tax information, and any and
all other documentation and information in any Seller’s possession in connection
with, or relating to, the applicable Recovery Accounts.

V. The Account Equity Interests. In connection with the sale of all of Sellers’
Account Equity Interests, on the Closing Date or at such later date as directed
by Buyer, in its sole discretion, Sellers shall deliver, or cause to be
delivered, to Buyer:

 

  (a) a Bill of Sale in the form attached hereto as Exhibit A, prepared by
Buyer, acceptable to Sellers and executed by an authorized officer of the
Sellers, selling all of Sellers’ right, title and interest in and to the Account
Equity Interests listed on Schedule 1A-1 to Buyer;

 

  (b) Stock Certificates in definitive form evidencing the shares of stock
listed on Schedule 1A-1 with any transfer taxes thereon duly paid by the Buyers,
for the account of Buyer, or to the extent such shares are to be delivered
pursuant to the electronic book-entry system of the Depository Trust Company,
delivery will be made in compliance with the applicable procedures thereof,
provided, that such certificates shall made available to Buyer for inspection
not later than 10:00 a.m., New York City time, on the business day immediately
prior to the Closing Date;

 

  (c) Stock Powers, prepared by Buyer, acceptable and executed by the
appropriate Seller, in the form attached hereto as Exhibit P;

 

10



--------------------------------------------------------------------------------

  (d) all company books and records, accounting and tax information, and any and
all other documentation and information in any Seller’s possession in connection
with, or relating to, the Account Equity Interests;

 

  (e) there shall have been received by all of the companies in which the
Account Equity Interests represent an interest (the “Companies”), Sellers,
and/or Buyer, as the case may be, consents and waivers of third parties, as may
reasonably be requested by Buyer, in a form reasonably satisfactory to Buyer;
and

 

  (f) any other documents or consents, prepared by Buyer, in form and substance
agreeable to both parties, to be executed by Sellers or third parties which
Buyer believes necessary to effect the transfer of Sellers’ interest in the
Account Equity Interests to Buyer.

VI. The Owned Real Property. In connection with the sale of the Owned Real
Property, on the Closing or at such later date as directed by Buyer, Seller
shall deliver to Buyer;

 

  (a) a quit claim deed(s) executed by the applicable Seller in the form of
Exhibit R (the “Quit Claim Deeds”) attached hereto, conveying all of such
Seller’s right, title and interest in all of the Owned Real Property listed on
Schedule 1E;

 

  (b) any and all records in any Seller’s possession in connection with the
Owned Real Property, including but not limited to, copies of covenants affecting
the Owned Real Property, any HOA agreements, owner’s title insurance policies
(if any), and all records showing the payment of maintenance fees or real estate
taxes, if required, on the Owned Real Property; and

 

  (c) any other documents, prepared by Buyer, to be executed by the Sellers
which Buyer believes necessary to effect the transfer of such Sellers’ interest
to Buyer in the Owned Real Estate and if transferable, applicable Seller’s
Corporate Membership (Member No. 30601) in The Teton Club and Teton Pines
Country Club.

1.8 Closing Deliveries – Buyer’s Responsibility.

Purchase of Assets. In connection with its purchase of the Assets, at the
Closing, Buyer shall:

 

  (a) pay the Adjusted Purchase Price set forth in Section 1.5 in accordance
with Section 1.5(c); and

 

11



--------------------------------------------------------------------------------

  (b) execute and deliver to Sellers:

 

  (i) Buyer’s Officer’s Certificate in the form of Exhibit H attached hereto
(the “Buyer’s Certificate”);

 

  (ii) Buyer’s Incumbency Certificate in the form of Exhibit I attached hereto
(the “Buyer’s Incumbency Certificate”);

 

  (iii) a counterpart of the Collateral Transfer Agreement; a copy of a
servicing agreement with the Servicers, dated as of the Closing Date, with any
Servicer that Buyer wishes to continue to have service the Accounts, Owned
Receivables or Pledged Receivables;

 

  (iv) a copy or a custodial agreement with Equiant Financial Services, as
custodian, a custodial agreement dated as of the Closing Date for the documents
evidencing the Owned Receivables and Pledged Receivables currently held by
Equiant for Sellers;

 

  (v) General Assignment (in the form of Exhibit G);

 

  (vi) Assignment and Endorsement of Note; and

 

  (vii) any documentation required from Buyer by the banks or financial
institutions in connection with the transfer of the Bank Accounts.

ARTICLE 2

ADDITIONAL CLOSING REQUIREMENTS AND AGREEMENTS

2.1 Closing Related Matters.

 

  (a) Preparation of Bills of Sale. Buyer shall be responsible for the
preparation of the Bills of Sale that Buyer believes necessary to complete the
conveyance of any of the Assets in form identical to the form of Bill of Sale
attached hereto as Exhibit A. Sellers shall execute any appropriate Bill of Sale
as requested by Buyer on the Closing Date or at such later time as directed by
the Buyer. All recording fees, transfer or conveyancing taxes or fees, legal
fees, documentation fees, mortgage taxes, non-recurring intangible taxes or
similar charges (collectively the “Costs”) related to the preparation and
recordation of the Bills of Sale shall be borne by the Buyer.

 

  (b)

Preparation and Recording of Assignments. Buyer shall be responsible for the
preparation and recording or filing, as the case may be, of any Assignments or
other documents to evidence the transfer of any of the Assets. Sellers shall
execute any appropriate

 

12



--------------------------------------------------------------------------------

 

assignments or filings if requested by Buyer at the time of or subsequent to
Closing. Buyer shall be responsible for the Costs related to the preparation and
recordation of any of the Assignments in connection with the Assets.

 

  (c) Preparation and Recording of Quit Claim Deed(s). Buyer shall be
responsible for the preparation and recording or filing of the Quit Claim Deed
to evidence the transfer of the Owned Real Property, listed on Schedule 1E, in
the form identical to the form attached hereto as Exhibit U. Sellers shall
execute the Quit Claim Deed(s) as presented by Buyer, together with any other
documents Buyer believes necessary to satisfactorily convey the Owned Real
Property, together with the timeshare membership interest. Buyer shall be
responsible for the Costs related to the preparation and recordation of the Quit
Claim Deeds.

 

  (d) Other Conveyancing Documents. Buyer shall be responsible for the
preparation of any and all conveyancing documents Buyer believes are required,
in its sole opinion, to convey the Assets, or a portion thereof, from Seller to
Buyer in addition to those already described in Section 2.1 (a), (b) and
(c) above, in form and substance acceptable to Sellers in their sole discretion
(the “Other Conveyancing Documents”). Sellers shall execute all Other
Conveyancing Documents as presented by Buyer on the Closing Date or a later date
as directed by the Buyer. Buyer shall be responsible for the Costs related to
the preparation and recordation of any Other Conveyancing Documents.

 

  (e) Authorization to File UCC’s. The execution and delivery of the Bill of
Sale shall constitute authorization by Sellers to Buyer to file amendments in
the form of a full assignment of any UCC Financing Statements which perfect
Sellers’ interest in the Collateral for any Asset, which assignment shall
transfer all of Sellers’ right, title and interest in the existing UCC Financing
Statements to Buyer.

 

  (f) Stock Transfers and Warrant Assignments. In connection with the transfer
of the Account Equity Interests, Sellers shall cooperate with Buyer by
(i) executing and delivering irrevocable stock powers and/or warrant powers in
the form attached hereto as Exhibit P, each to be prepared by Buyer, with
respect to any such equity interests on the Closing Date or at such later date
as directed by the Buyer, subject to the provisions contained in this Agreement,
and (ii) liaising with the Accounts or transfer agents thereof, as the case may
be, to ensure the delivery of the appropriate stock certificates and/or
consents.

 

13



--------------------------------------------------------------------------------

  (g) Cooperation of Sellers. Until and after the Closing, Sellers, to the best
of their ability and availability, agree to cooperate with Buyer in the
execution of documents in form and substance acceptable to them that may from
time to time be requested by Buyer to effect Buyer’s ownership in the Assets.
However, Buyer acknowledges and confirms that Sellers are in the process of
liquidating their assets and contemplate that all of the entities constituting
Sellers will eventually be dissolved in some manner. Therefore, Buyer
acknowledges that the time in which it may rely on Sellers’ cooperation may be
limited and Buyer confirms that, other than as set forth herein, Sellers have
not made any representations to Buyer as to the length of time Sellers will be
available to accommodate the needs of Buyer.

 

  (h) Amendment or Settlement of Assets. Commencing on April 5, 2006 (the “Bid
Date”) through and including the Closing Date, each applicable Seller agrees
that it shall not modify, alter, hypothecate, settle or compromise, all or any
portion of any Loan or obligations of any party thereunder (the “Loan
Modifications”) in respect of any Asset, without the prior written consent of
Buyer. Any Loan Modifications approved by Buyer since the Bid Date are listed on
Exhibit M (the “Disclosure of Modifications”), attached hereto and made a part
hereof. Seller also agrees to comply with the requirements set forth in
Section 5.12 as they relate to the Assets.

 

  (i) Delivery of Asset Documents, Asset Files, etc. Buyer and Sellers have
agreed that all Asset Documents categorized as original negotiable instruments,
including but not limited to Notes, Stock Certificates, and Warrants shall be
delivered to Buyers on the Closing Date, unless mutually agreed by the parties.
The parties have also agreed that the Asset Documents and Asset Files as
reviewed, packaged and sealed by Buyer prior to Closing will be shipped to Buyer
at Buyer’s cost and instruction after the Closing Date, Buyer shall have sixty
(60) days after the Closing Date of the respective Asset in which to request any
additional documentation for the Assets and if such documents are in Sellers’
possession, Seller agrees to ship same to Buyer.

 

  (j)

UPB Certificate. Sellers have prepared and delivered to Buyer as of the date
hereof a certificate, in a form reasonably satisfactory to Buyer, duly executed
by Sellers (the “UPB Certificate”), detailing (x) the true and correct unpaid
principal balance of indebtedness for Customer Number 35494 as of the Bid Date;
and (y) the true and correct unpaid principal balance of indebtedness, or, with
respect to each Active Account that is a lease, the aggregate amount of the
remaining lease payments plus residual value less unearned income due
thereunder, in each case as of the Cut-Off Date (the

 

14



--------------------------------------------------------------------------------

 

“UPB”) for (a) each Active Account; and (b) certain Recovery Accounts as agreed
between Buyer and Sellers prior to the date hereof. During that period
commencing on the Closing Date and for ninety (90) days thereafter, in the event
that the Buyer determines that the UPB Certificate was inaccurate with respect
to one or more of the Assets, within five (5) Business Days of any such
determination, Buyer shall notify Sellers of such inaccuracy and provide a
written statement explaining in reasonable detail the basis for such
determination (a “UPB Notice”). Within ten (10) Business Days of delivery of any
UPB Notice, Sellers shall respond in writing, setting forth their agreement,
total disagreement, or a proposed compromise with respect to each inaccuracy
described therein, provided, however, that if Sellers fail to respond in writing
within such ten (10) Business Day Period, Sellers shall be deemed to have fully
agreed with such UPB Notice. Within ten (10) Business Days after Buyer’s receipt
of Sellers’ written response to a UPB Notice, Buyer shall notify Sellers that it
accepts or rejects such response, and/or is willing to work with the Sellers to
agree on the correct UPB for the disputed assets. Within thirty (30) days of
Sellers’ receipt of a UPB Notice (or upon determination of the actual UPB for an
Asset by a court of competent jurisdiction, if later), Sellers shall pay to
Buyer, without set-off or counterclaim of any kind, an amount equal to (i) the
difference, if a positive number, between (x) the UPB stated on the UPB
Certificate with respect to an Asset that is the subject of such UPB Notice, and
(y) the actual UPB for such Asset (as agreed to by Sellers and Buyer or as
deemed to have been agreed to by Sellers as set forth above; or, if the actual
UPB for such Asset has not been agreed to by Sellers and Buyer, and Sellers have
not been deemed to have agreed to such actual UPB as provided above, as
determined by a court of competent jurisdiction); times (ii) the percentage set
forth in the “SPC Bid” column on the Purchase Price Allocation; provided, that
Sellers shall be obligated to make payments under this Section 2.1(j) only if,
and to the extent that, such amounts are, in the aggregate, in excess of
$150,000.

2.2 Cut-Off Funds Received or Disbursed by Sellers Between the Cut-Off Date and
Closing.

 

  (a) Cut-Off Funds received in any Seller’s Lockbox Accounts or depository
accounts between the Cut-Off Date and up to and including April 26, 2006 will be
swept to Sellers’ designated bank accounts on April 26, 2006 for the benefit of
the Sellers.

 

  (b) On the Closing Date, Sellers will provide a reconciliation, in reasonable
detail, of the Cut-Off Funds and Direct Costs as of the Closing Date, in the
form of Exhibit X.

 

15



--------------------------------------------------------------------------------

  (c) On completion of the reconciliation and analysis described in Section 2.2
(b) above at Closing, that portion of the Cut-off Funds shall be deducted from
the Portfolio Purchase Price on the Closing Date in accordance with Section 1.5,
as set forth on the Settlement Statement.

 

  (d) Further, all Cut-Off Funds received by Sellers after April 26, 2006 shall
be held in trust for the benefit of Buyer and remitted to Buyer by Seller or a
Seller Related Party after the Closing Date as agreed between Buyer and Seller,
including but not limited to that date on which Sellers close their Lock Box
Accounts, together with a complete reconciliation for each distribution to Buyer
post closing of the Cut-Off Funds received after April 26, 2006. All such
remittances shall be delivered to Buyer or their designated agent in accordance
with the wire instructions set forth on Schedule 4. Sellers shall maintain all
of their Lock Box Accounts and depository accounts for at least forty-five
(45) days after the Closing.

 

  (e) All cash flow received by or on behalf of the Sellers with respect to
Asset 35494 received by Sellers after the Bid Date (the “35494 Funds”) shall be
held in trust for the benefit of Buyer and remitted to Buyer by Seller or a
Seller Related Party after the Closing Date as agreed between Buyer and Seller,
including but not limited to that date on which Sellers close their Lock Box
Accounts, together with a complete reconciliation for each distribution to Buyer
post closing of the 35494 Funds received after the Bid Date. All such
remittances shall be delivered to Buyer or their designated agent in accordance
with the wire instructions set forth on Schedule 4.

2.3 Tax Matters.

 

  (a) Payment of Taxes. Seller shall pay all Taxes as levied by any taxing
authority with respect to ownership of the Assets on or prior to the Closing
Date and Buyer shall pay all such Taxes with respect to the ownership of Assets
after the Closing Date, with the exception of any assessed real estate taxes,
association dues, or maintenance fees on consumer owned timeshares or other real
estate which are Collateral for the Consumer Mortgages that are the requirement
of the consumer even if the relative taxes have not been paid by the consumer.

 

  (b)

Cooperation with Respect to Tax Records. Buyer and Sellers agree to furnish or
cause to be furnished to each other, and each at their own expense, as promptly
as practicable, information (including access to books and records) and
assistance, including making employees available on a mutually convenient basis
(to the extent the Seller has employees) to provide additional information

 

16



--------------------------------------------------------------------------------

 

and explanations of any material provided, relating to the Assets as is
reasonably necessary for the filing of any federal or state Tax return, for the
preparation for any audit, and for the prosecution or defense of any claim, suit
or proceeding relating to any adjustment or proposed adjustment with respect to
Taxes or any appraisal of the Assets. Sellers or its designated agent,
successor, administrator or receiver shall retain in their possession, until the
expiration of the Internal Revenue Service statute of limitations to assess, and
make copies for Buyer’s records at Buyer’s request and expense Tax returns and
Tax records relating to the Assets that might be relevant to any taxable period
ending on or prior to the Closing Date.

 

  (c) Cooperation with Respect to Collection and Payment of Taxes and Filing of
Returns. (i) Buyer and Sellers agree to cooperate in the reporting, remitting,
billing and collecting of state and local Taxes, other than Taxes measured by
net income. (ii) Sellers will cause to be prepared and timely filed when due all
Tax returns and filings for taxable periods ending on or before the Closing
Date. (iii) Buyer will cause to be prepared and timely filed all Tax returns and
filings required to be filed after the Closing Date.

 

  (d) Allocation of Adjusted Purchase Price. Buyer and Sellers shall file, and
shall cause their Affiliates to file, all tax returns and statements, forms and
schedules in connection therewith in a manner consistent with the allocation of
the Purchase Price as agreed between the parties in writing, and Buyer and
Sellers shall take no position contrary thereto unless required to do so by
applicable tax laws.

 

  (e) Transfer Taxes. For any transfer of title to Assets which would otherwise
be subject to sales or use tax, Buyer shall provide to Seller a sales tax resale
or exemption certificate (in a form approved by Seller, with such approval not
to be unreasonably withheld) evidencing that the subject transaction shall be
exempt from the imposition of taxes when applicable.

2.4 Obligor Notices, Loss Payee Endorsements.

Sellers shall execute notices prepared by Buyer which Buyer will send out to
Obligors or to any other party as Buyer deems necessary requesting Obligors
to notify all insurers providing insurance coverage with respect to any of the
Assets or Collateral to issue appropriate endorsements, riders, or certificates
to their insurance policies indicating that the new loss payee and additional
insured under the insurance policies as of the Closing Date is Buyer. Buyer
shall be responsible for receiving and reviewing all endorsements provided
therefrom and for the tracking of the receipt of each endorsement requested.

 

17



--------------------------------------------------------------------------------

2.5 Collateral Servicing.

In relation to the Accounts, Owned Receivables and Pledged Receivables and their
related Asset Documents, Buyer shall be solely responsible for making all
arrangements, at Buyer’s cost and expense, for the custody, servicing, inventory
and shipping of the Asset Documents, Asset Files, Additional Documents, Credit
Enhancements and Collateral from and after the Closing Date. Sellers’ only
obligation will be to make the designated documents available for pick-up by
Buyer or their designee for a reasonable period of time on or after the Closing
Date. Buyer assumes all risk related to those documents from and after the
Closing, regardless of whether those matters remain at Sellers’ premises or the
premises of a Seller Related Party after the Closing, except in connection with
the willful misconduct or gross negligence of Sellers. Except as expressly set
forth in this Section 2.5, Sellers shall have no responsibility or liability
after the Closing other than to cooperate with Buyer with respect to the
transition of custodial and servicing responsibilities for any Account, Owned
Receivables, or Pledged Receivables, the Collateral or any matters related
thereto, including as required by Section 5.13.

2.6 Obligor Consents, Title Policy Endorsements, and Endorsements of Notes.

Sellers shall execute notices or direction letters provided by Buyer and shall
cooperate with Buyer in (a) notifying Obligors or other responsible parties, as
directed by Buyer, of the sale of the Assets to Buyer, (b) obtaining the written
consent if required by the Asset Documents of certain Obligors for each of the
Loans, (c) assisting Buyer in the ordering and obtaining of title insurance
policy endorsements with respect to existing Sellers’ Title Policies with
respect to any of the applicable Assets (if Buyer elects to obtain prior or
subsequent to Closing) and (d) providing Endorsement Stamps or Allonges in
Sellers’ or the applicable custodian’s possession to Buyer so Buyer shall or
shall be able to cause custodian pursuant to the Power of Attorney to endorse by
stamp or Allonge any Owned Receivable or Consumer Notes with relation to the
Pledged Receivables, which need to be endorsed from the applicable Borrower to
Sellers or from Sellers to Buyer to properly complete the chain of endorsements
for any Owned Receivables or the Pledged Receivable in accordance with the terms
of the Collateral Transfer Agreement.

2.7 Ancillary Transaction Documents.

The Transaction Documents including the Assignments, Bills of Sale, Powers of
Attorney and Quit Claim Deeds as well as any endorsements or Allonges with
respect to the Obligor Notes and Consumer Notes in relation to the Pledged
Receivables are subject to the provisions of this Agreement and in the event of
any conflict between provisions of this Agreement and any other Transaction
Document, this Agreement shall control.

 

18



--------------------------------------------------------------------------------

ARTICLE 3

CONDITIONS TO CLOSING; ABANDONMENT OF THE TRANSACTION

3.1 Conditions to Each Party’s Obligations.

The respective obligations of Buyer and Sellers to consummate the transactions
contemplated hereunder at Closing are subject to satisfaction or written waiver
by Buyer and Sellers of the following conditions:

 

  (a) On the Closing Date, there shall be no injunction, writ, preliminary
restraining order or other order in effect of any nature issued by a court or
other Governmental Entity of competent jurisdiction directing that the
transactions provided for herein not be consummated as provided herein.

 

  (b) No action or proceeding shall have been instituted and, on the Closing
Date, remain pending before a court or other Governmental Entity to restrain,
prohibit or otherwise challenge, materially hinder or delay the sale of any
portion of the Assets to Buyer or the performance of any obligations of the
parties hereto (or seeking substantial damages from Buyer or Sellers as a whole
as a result thereof), nor shall any court or Governmental Entity have notified
any party to this Agreement that the consummation of the transactions
contemplated hereby would constitute a violation of the laws of the United
States or any State thereof or the laws of the jurisdiction to which that court
or other Governmental Entity is subject and that it intends to commence
proceedings to restrain the consummation of such transactions, to force
divestiture if the same are consummated or to modify the terms or results of the
transactions unless the court or other Governmental Entity shall have withdrawn
that notice, or otherwise indicated in writing that it will not take any action,
prior to what would otherwise have been the Closing Date.

 

  (c) Sellers shall have received (at Sellers’ sole cost and expense) the
Collateral Release in the form agreed to herein from Wilmington Trust executed
by authorized representatives of Wilmington Trust to be delivered to Buyer at
Closing.

3.2 Conditions to Buyer’s Obligation to Purchase.

The obligations of Buyer to consummate the transactions contemplated by this
Agreement are subject to the satisfaction of the following additional
conditions, any one or more of which may be waived in writing by Buyer:

 

  (a) this Agreement and the other Transaction Documents to which Sellers are a
party or are necessary to transfer or assign the Assets shall have been duly
executed by authorized representatives of the respective Seller, and delivered
to Buyer, and Buyer shall have received those documents and all other documents,
certificates and schedules required by Section 1.7 or elsewhere in the
Agreement;

 

19



--------------------------------------------------------------------------------

  (b) all representations and warranties of Sellers contained herein (including
the Schedules and Exhibits attached hereto) are true and correct, as of the date
made and at and as of the Closing Date; provided, however, that if any portion
of any such representation or warranty is already qualified by materiality
(including Material Adverse Effect on the business of the Sellers or the
Assets), for purposes of determining whether this condition has been satisfied
with respect to such portion of such representation or warranty, such portion of
such representation or warranty as so qualified must be true and correct in all
respects;

 

  (c) each of the covenants and agreements of Sellers contained in this
Agreement to be performed by any of Sellers as of or prior to the Closing shall
have been performed in all material respects;

 

  (d) Sellers shall have delivered the FINOVA Legal Opinion to Buyer; and

 

  (e) each Seller shall have delivered the documents, agreements and instruments
required to be delivered by it pursuant to Section 1.7 or elsewhere in this
Agreement.

3.3 Conditions to Seller’s Obligation to Sell.

The obligations of Sellers to consummate the transactions contemplated by this
Agreement are subject to the satisfaction of the following additional
conditions, any one or more of which may be waived in writing by Sellers:

 

  (a) this Agreement and the other Transaction Documents to which Buyer are a
party or are necessary to transfer or assign the Assets shall have been duly
executed by an authorized representative of Buyer, and delivered to Sellers;

 

  (b)

all representations and warranties of Buyer contained herein (including the
Schedules and Exhibits attached hereto) are true and correct as of the date made
and at and as of the Closing Date; provided, however, that if any portion of any
such representation or warranty is already qualified by materiality (including
Material Adverse Effect on the business), for purposes of determining whether
this condition has been satisfied with respect to such

 

20



--------------------------------------------------------------------------------

 

portion of such representation or warranty, such portion of such representation
or warranty as so qualified must be true and correct in all respects;

 

  (c) each of the covenants and agreements of Buyer contained in this Agreement
to be performed by Buyer as of or prior to the Closing shall have been performed
in all material respects;

 

  (d) Buyer shall have delivered the documents, agreements and instruments
required to be delivered by it pursuant to Section 1.8 or elsewhere in this
Agreement;

 

  (e) Sellers shall have received the Adjusted Purchase Price by wire transfer
in immediately available funds; and

 

  (f) Sellers shall have received the Collateral Transfer Agreement, executed by
Buyer and the applicable Servicer(s) or other Seller Related Parties and any
other documents as required by the Collateral Transfer Agreement.

3.4 Termination of Agreement and Abandonment of Transactions.

Anything herein to the contrary notwithstanding, if this Agreement is signed
prior to Closing, this Agreement and the transactions contemplated hereby may be
terminated in any of the following ways at any time prior to the Closing and in
no other manner:

 

  (a) by mutual written consent of Sellers and Buyer;

 

  (b) by either Sellers or Buyer, if there shall be any law or regulation that
makes consummation of this Agreement illegal or otherwise prohibited or if any
judgment, injunction, order or decree enjoining Sellers or Buyer from
consummating this Agreement is entered and such judgment, injunction, order or
decree shall become final and non-appealable; or

 

  (c) by either Sellers or Buyer, if the Closing has not occurred on or before
May 15, 2006; provided, however, that the failure of the Closing to occur on or
before such date is not the result of a breach of any covenant, agreement,
representation or warranty hereunder by any party hereto seeking the
termination.

3.5 Termination of Obligations.

 

  (a) Any termination of this Agreement prior to Closing under Section 3.4 will
be effective immediately upon the delivery of written notice thereof by the
terminating party to the other parties hereto.

 

21



--------------------------------------------------------------------------------

  (b) In the event of termination of this Agreement as provided in Section 3.4,
this Agreement shall forthwith become void and there shall be no liability or
obligation on the part of any party hereto, or its affiliates, officers,
directors or stockholders, provided that each party shall remain liable for any
breaches of this Agreement prior to its termination (and shall be required to
pay all expenses of the other party hereto including reasonable attorneys fees
incurred prior to the termination of this Agreement on account of such breach);
and provided further that, the provisions of this Section 3.5, Article 7,
Sections 8.6(a) and (b) and Article 9 of this Agreement shall remain in full
force and effect and survive any termination of this Agreement. Notwithstanding
the foregoing, no termination of this Agreement shall relieve any party from
liability for any breach hereof prior to such termination.

ARTICLE 4

BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer hereby represents and warrants to Sellers as follows:

4.1 Organization and Good Standing.

Buyer is a Delaware limited liability company duly formed, validly existing and
in good standing under the laws of the State of Delaware and has all requisite
power and authority to (i) carry on its business as that business currently is
being conducted, (ii) execute and deliver this Agreement and the other
Transaction Documents to which it is a party and (iii) perform each of its
obligations under this Agreement and the other Transaction Documents, and all
transactions contemplated hereby and thereby.

4.2 Authorization and Enforceability.

Buyer has taken all necessary corporate action to duly authorize the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which it is party, and no further authorization or consent by Buyer or any of
their respective stockholders or boards of directors is required. This Agreement
and the other Transaction Documents to which Buyer is a party have been (or will
be at Closing) duly executed and delivered by Buyer and are (or will be at
Closing and thereafter), assuming execution and delivery by the other parties
thereto, the legal, valid and binding obligations of Buyer, enforceable in
accordance with their terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law).

 

22



--------------------------------------------------------------------------------

4.3 No Corporate Conflicts; Corporate related Consents.

The execution and delivery of this Agreement and the other Transaction Documents
to which Buyer is a party and the performance by Buyer of their respective
obligations hereunder and thereunder do not and will not (i) contravene or
conflict with the certificate of incorporation or bylaws of Buyer,
(ii) contravene or conflict with or constitute a violation of any provision of
any law, rule, regulation, order, writ, judgment, injunction, decree or award to
which Buyer is subject, or (iii) conflict with, violate, result in the breach or
termination of, or impair or result in the loss of Buyer’s rights in, any
agreement, contract or commitment to which Buyer is a party. No notices, reports
or other filings are required to be made by Buyer with or to which Buyer is
subject, nor are any consents, licenses, permits, authorizations or approvals
required to be obtained by Buyer from, any Governmental Entity or any other
Person in connection with the execution, delivery and performance by Buyer of
this Agreement or any other Transaction Document to which Buyer is a party or
the consummation of the transactions contemplated hereby and thereby.

4.4 Litigation.

There is no action, suit, legal or arbitration proceeding or investigation
pending or, to the knowledge of Buyer, threatened, against Buyer which if
adversely determined would reasonably expect to have a Material Adverse Effect
on the ability of Buyer to consummate the transactions contemplated hereunder or
under the other Transaction Documents or which in any manner challenges or seeks
to prevent, enjoin, alter or materially delay the consummation of the
transactions contemplated hereunder or thereunder.

4.5 Purchase for Own Account.

Buyer is acquiring the Assets for its own account and not with a present view
toward any public distribution thereof; provided, however, that nothing in this
representation shall limit Buyer’s right to dispose of, or its right to sell
participations in its interest in, in this Agreement or any or all of the Assets
to any Person in compliance with applicable law.

4.6 Due Diligence.

Buyer acknowledges that Buyer is solely responsible for performing its own due
diligence and credit investigations with respect to the Assets, Collateral and
Obligors and related matters.

4.7 No Brokers.

No Person acting on behalf of Buyer or any of its Affiliates or under the
authority of any of them is or will be entitled to any brokers’ or finders’ fee
or other commission or similar fee, directly or indirectly, from Sellers or any
of their Affiliates in connection with any of the transactions contemplated
hereby. In the event that a claim

 

23



--------------------------------------------------------------------------------

is brought for such fees in connection with this sale to Buyer against Seller,
Buyer shall be responsible for the payment and/or settlement of same.

ARTICLE 5

SELLERS’ REPRESENTATIONS AND WARRANTIES

Except as set forth in the disclosure schedule attached to this Agreement as
Schedule 2 (the “Disclosure Schedule”) Sellers (other than Desert
Communications), jointly and severally, hereby represent and warrant to Buyer
the following:

5.1 Organization and Good Standing.

Each Seller is a corporation or other form of legal entity duly formed, validly
existing and in good standing under the laws of its state of organization and
has all organizational power and authority to (i) carry on its business as that
business currently is being conducted, (ii) execute and deliver this Agreement
and the other Transaction Documents and (iii) perform its obligations hereunder
and thereunder and all transactions contemplated hereby and thereby. Sellers are
duly qualified to do business in all jurisdictions in which the failure to so
qualify would have a Material Adverse Effect on such Seller’s ability to
execute, deliver and perform its obligations under this Agreement or the other
Transaction Documents.

5.2 Authorization and Enforceability.

Each Seller has taken all necessary corporate action to duly authorize the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party and no further authorization or consent by
Sellers or any of their respective stockholders or boards of directors is
required and the only release required in connection with this sale is the
Collateral Release. This Agreement and the other Transaction Documents to which
each Seller is a party have been (or will be at Closing) duly executed and
delivered by that Seller and are (or will be at Closing and thereafter),
assuming execution and delivery by the other parties thereto, the legal, valid
and binding obligations of Sellers, enforceable in accordance with their terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law).

5.3 No Corporate Conflicts; Consents.

The execution and delivery of this Agreement and the other Transaction Documents
to which Sellers are a party and the performance by any Sellers of their
respective obligations hereunder and thereunder do not and will not
(i) contravene or conflict with the certificate of incorporation or bylaws of
such Seller, (ii) contravene or conflict with or constitute a violation of any
provision of any law, rule, regulation, order,

 

24



--------------------------------------------------------------------------------

writ, judgment, injunction, decree, award or agreement with any Governmental
Entity to which such Seller is subject, or (iii) conflict with, violate, result
in the breach or termination of, or impair or result in the loss of any Seller’s
rights in, any agreement, contract or commitment such Seller is a party to or to
which any Seller or any of the Assets is subject; nor will that execution,
delivery and performance result in the acceleration in the time for performance
of any obligation of any Seller relating to or affecting the Assets or the Asset
Documents, or in the creation of an Encumbrance on any of the Assets once
Sellers’ have received the Release of the Collateral Trustee. Sellers’ transfer
to Buyer of all of their respective right, title and interest to the Assets is
in the ordinary course of each of Seller’s businesses.

5.4 Litigation.

There is no action, suit, legal or arbitration proceeding or investigation
pending or, to Sellers’ Knowledge, threatened, against any of the Sellers which
if adversely determined would reasonably expect to have a Material Adverse
Effect on the ability of Sellers to consummate the transactions contemplated
hereunder or under the other Transaction Documents or which in any manner
challenges or seeks to prevent, enjoin, alter or materially delay the
consummation of the transactions contemplated hereunder or thereunder.

5.5 Review and Delivery of Assets and Other Documentation.

Sellers have provided Buyer the opportunity to review all of the Asset
Documents, Asset Files, Additional Documents, Credit Enhancements and Collateral
in the possession of Seller or a Seller Related Party and Seller makes no
representations or warranties as to the condition of same, except as expressly
set forth herein.

5.6 Title to Assets; No Encumbrances.

Sellers are the sole and exclusive owners of each of the Assets. Sellers have
good and marketable title to each of the Assets, and at Closing the Assets and
the related Asset Documents will be free and clear of all Encumbrances, except
for (i) the Encumbrances arising pursuant to this Agreement, (ii) the terms of
the Asset Documents, (iii) the applicable Permitted Encumbrances, provided,
however, unless otherwise expressly stated herein, the Account Equity Interests
shall be free and clear of all Encumbrances, including Permitted Encumbrances,
(iv) the Bluegreen Agreement and the Alpine Crest Agreement to the extent
described on Exhibit S, and (v) the Collateral Release (to be obtained on or
prior to Closing). To Sellers’ Knowledge and as reviewed by the Buyer, there are
no monetary trust, impound or escrow accounts of any kind with respect to the
Assets except as set forth on Exhibit L attached hereto. The applicable Seller
is the sole owner of the right to receive all principal, interest, dividends,
distributions and all other amounts required to be paid to the applicable lender
under each loan comprised within the Assets and is the sole holder of the
Account Equity Interests. Sellers are the sole owners and holder of each Asset
and have the full right and authority, subject to no interest or participation
of, or agreement with, any third party, to sell, transfer and assign the same
pursuant to this Agreement.

 

25



--------------------------------------------------------------------------------

After the Closing, Buyer’s right to receive all principal, interest and all
other amounts required to be paid to the Sellers under each Asset and such
ownership and rights are not subject to any interest or participation of, or
agreement with, any third party, to share in the proceeds of, sell, transfer and
assign the same, except for the participation interests specifically identified
on Exhibit Z.

5.7 No Brokers.

No Person acting on behalf of Sellers or any of their Affiliates or under the
authority of any of them is or will be entitled to any brokers’ or finders’ fee
or any other commission or similar fee, directly or indirectly, from Buyer or
any of their Affiliates in connection with any of the transactions contemplated
hereby.

5.8 “AS IS” Nature of Sale.

Buyer acknowledges and agrees that Buyer is solely responsible for performing
and has performed its own due diligence investigation and credit evaluation with
respect to the Assets. Buyer further acknowledges and agrees that, except as
expressly set forth in this Agreement, Sellers have not made, do not make and
specifically negate and disclaim any representations, warranties, promises,
covenants, agreements or guaranties of any kind or character whatsoever, whether
express or implied, oral or written, past, present or future of, as to,
concerning or with respect to: (a) the value, nature, quality or condition of
the Assets; (b) the income to be derived from the Assets; (c) the suitability of
the Assets for investment by Buyer; (d) the profitability of the Assets; (e) the
collectability of the Judgments and Bankruptcy Claims obtained in connection
with the Recovery Accounts; and (f) the collectability, title, documentation,
existence of liens or value of the Collateral; and Buyer further acknowledges
and agrees that to the maximum extent permitted by law, the sale and transfer of
the Assets as provided for herein is made on an “AS IS” and “WHERE IS” condition
and basis and “WITH ALL FAULTS”. The provisions of this Section 5.8 shall
survive the Closing.

5.9 Asset Documents, Asset Files or Additional Documents.

Sellers have provided to Buyer for its inspection at the offices of Sellers or
any Seller Related Party, true, correct and complete copies of the Asset
Documents, Asset Files, Additional Documents and Credit Enhancements relative to
each Asset. The Asset Documents are in full force and effect, enforceable
against all parties thereto as of the date hereof.

5.10 Unfunded Obligations.

Sellers represent that the only amounts committed to a Borrower under any
Account but not funded in connection with any of the Accounts are the amounts
set forth for each Account specified in the first bullet of Exhibit S attached
hereto.

 

26



--------------------------------------------------------------------------------

5.11 Solvency.

Sellers together with their parent The FINOVA Group, Inc. was a party to that
certain bankruptcy proceeding filed in the United States Bankruptcy Court for
the District of Delaware No. 01-0697 (the “Bankruptcy Court”) The FINOVA Group,
Inc.’s Third Amended and Restated Plan of Reorganization (the “Plan”) has been
confirmed by the Bankruptcy Court pursuant to the confirmation order delivered
to Buyer and no appeal from the Confirmation Order has been filed. FINOVA
Capital and to Sellers’ Knowledge, The FINOVA Group, Inc., is not in default of
any of its obligations pursuant to the Plan and FINOVA Capital and to Sellers’
Knowledge, The FINOVA Group, Inc., has not received any notice or threatened
notice of default thereunder. Sellers acknowledge that the Purchase Price for
the Assets represents fair market value with respect to the current value of the
Assets. The sale of the Assets is not undertaken with the intent to hinder,
delay or defraud the Sellers’ creditors. Sellers are not under duress or subject
to any requirement to sell the Assets at this time. Sellers’ decision to sell
the Assets pursuant to this Agreement was made after due consideration of the
alternatives available to Sellers with respect to the Assets and Sellers believe
that a sale pursuant to this Agreement is in the best interest of Sellers.

5.12 Notices of Default and Releases.

Except for the Recovery Accounts and the Assets set forth on Exhibit T attached
hereto, on or after the Bid Date, Sellers have not delivered to any Obligor a
notice of default with respect to any of the Loans and to Sellers’ Knowledge, no
material default under any of the Asset Documents related to the Loans has
occurred since the Bid Date, and is continuing. Sellers are not in default with
respect to any of the Assets or Asset Documents, other than violations or
defaults the consequences of which would not reasonably be expected to have a
Material Adverse Effect on any particular Asset or the subject transaction.
Sellers have not released any Collateral in connection with the Assets from the
Cut-off Date through and including the Closing Date.

5.13 Lost Note Affidavits.

In the event that certain Consumer Notes or any Notes in connection with the
Owned Receivables documents are not located by Sellers or their custodian
pursuant to the terms of this Agreement, the Power of Attorney and the
Collateral Transfer Agreement, Buyer is hereby authorized by Sellers to cause
the custodian to execute a Lost Note Affidavit in the form of Exhibit V attached
hereto to Buyer in connection with all such Consumer Notes which have not been
located as of the Closing Date or at any time subsequent to the Closing Date. In
the event certain Obligor Notes have not been located by Sellers or their
custodian as of the Closing Date, Sellers have executed and delivered to Buyer a
Lost Note Affidavit in form of Exhibit J attached hereto in connection with all
such Obligor Notes which have not been located as of the Closing Date. If
subsequent to the Closing Date, there is evidence of an Obligor Note for which a
Lost Note Affidavit has not been executed as of the Closing Date and such
Obligor Note is not located subsequent to Closing, then Sellers shall or Buyer
shall be permitted pursuant to the Power of Attorney to execute a Lost Note
Affidavit in respect thereof.

 

27



--------------------------------------------------------------------------------

5.14 Owned Real Property.

 

  (a) Sellers have good and marketable title to all Owned Real Property. To the
best of Sellers’ Knowledge there are no Hazardous Materials affecting any of the
Owned Real Property and there has been no alleged violation of any applicable
Environmental Laws;

 

  (b) To the best of Sellers’ Knowledge, Sellers have not received any notice
from any Governmental Entity that the Owned Real Property or any portion
thereof, including the buildings and resorts, violates any zoning, building,
fire, health, pollution, subdivision, environmental protection or waste disposal
ordinance, code, law or regulation or any requirement contained in any hazard
insurance policy covering the Owned Real Property.

 

  (c) To the best of Sellers’ Knowledge, Sellers are not presently in receipt of
notice of any pending or, to Sellers’ Knowledge, threatened, legal action,
monies owed or default of any kind from any homeowner’s associations related to
or with respect to any interest in any Owned Real Property.

 

  (d) Sellers shall convey all of their right, title and interest in and to the
Owned Real Property to Buyer at Closing by a Quit Claim Deed in the form
attached hereto as Exhibit R.

 

  (e) Buyer acknowledges and confirms that the Owned Real Property included in
this sale are the Timeshare interests in certain units and weeks at The Teton
Club, A Condominium as set forth on Schedule 1E. Buyer confirms its
understanding that commencing on the Closing Date, Buyer shall be responsible
for the payment of the real estate taxes, HOA fees, association dues,
maintenance fees and other obligations as required under the Owned Real Property
agreements, in each case, that become due and payable after the Closing Date and
that were not due and payable prior to the Closing Date (no matter for what
period the taxes are assessed), any and all of which were the responsibility of
Sellers’ prior to the Closing Date.

5.15 Unpaid Principal Balance.

Sellers hereby represent and warrant that the UPB Certificate is true and
correct in all material respects.

5.16 Servicing, Custodial and Lockbox Agents.

Seller represents and warrants that Exhibit O is a true and correct listing of
all servicing, custodial and lockbox agents with respect to the Assets.

 

28



--------------------------------------------------------------------------------

5.17 Sellers’ Knowledge.

Seller represents and warrants that the Persons identified in clause (ii) of the
definition of Sellers’ Knowledge are all of the Persons that are or were
responsible for the management of any of the Assets as of the Cut-Off Date or
the Closing Date.

5.18 Securities Law Matters.

None of the Account Equity Interests represents beneficial ownership of more
than 5% of any class of equity securities of the related Company, and as a
result Sellers have not filed and are not required to file reports with respect
to their ownership interest of any Company pursuant to Section 13(d) or
Section 16 of the Securities Exchange Act of 1934.

5.19 Disclosure.

The information concerning the Sellers and the Assets set forth in this
Agreement, the Exhibits and Schedules attached hereto and any document,
statement or certificate furnished or to be furnished to the Buyer pursuant
hereto, does not and will not contain any untrue statement of a material fact or
omit to state a material fact required to be stated herein or therein or
necessary to make the statements and facts contained herein or therein, in light
of the circumstances in which they are made, not false and misleading. The
Sellers have disclosed to the Buyer all material facts pertaining to the
transactions contemplated by this Agreement and the Exhibits hereto. Copies of
all documents heretofore or hereafter delivered or made available to the Buyer
pursuant to this Agreement were or will be complete and accurate copies of such
documents.

ARTICLE 6

CERTAIN ADDITIONAL COVENANTS

In addition to the covenants set forth elsewhere in this Agreement, Buyer with
respect to the items applicable to it, and each Seller, with respect to the
items applicable to it, covenants and agrees as follows.

6.1 Certain Notices.

 

  (a) From and after the date of this Agreement, Sellers shall promptly deliver
to Buyer all notices received by Sellers regarding any or all of the Assets, the
Asset Documents, the Asset Files, the Additional Documents, the Credit
Enhancements or the Collateral, including any notices of delinquencies in
payment of any Taxes.

 

  (b)

Prior to the Closing Date, Sellers shall give prompt written notice to Buyer of
any Material Adverse Effect or any default or claimed

 

29



--------------------------------------------------------------------------------

 

default by Sellers or any Obligor under any of the Assets and of any termination
or claimed termination thereof, of which any Seller gains knowledge during that
period.

6.2 Pending or Threatened Litigation.

Prior to the Closing Date, Sellers and Buyer shall inform each other, promptly
upon obtaining knowledge thereof, of any pending or threatened litigation which
reasonably could be anticipated to (i) render inaccurate in any material respect
any representation or warranty made by Sellers or Buyer, (ii) prohibit or
restrain or materially and adversely affect the consummation of the transactions
contemplated hereby or in the other Transaction Documents or the performance by
Sellers or Buyer of their respective obligations hereunder or thereunder,
(iii) have a Material Adverse Effect or (iv) relate to any of the Assets, the
Asset Documents, the Asset Files, the Additional Documents or the Collateral.

6.3 Further Assurances.

 

  (a) If any instrument or document delivered to Buyer in payment of Payments,
insurance proceeds or other amounts payable with respect to any Asset or Asset
Documents, Additional Documents or Collateral requires the endorsement of any
Seller, Buyer is hereby irrevocably authorized and granted an irrevocable
limited power-of-attorney in recordable form to endorse that instrument or
document on behalf of the respective Seller, which power-of-attorney is coupled
with an interest. This power of attorney will be further evidenced by separate
and multiple Powers of Attorney for each of the Assets to be executed by Sellers
at the Closing. Buyer shall rely on the Power of Attorney for each of the Assets
to enable it to consummate any of the transfers contemplated in this Agreement.
Sellers shall execute notices or other correspondence prepared by Buyer in
reasonable form to have Buyer named as the insured or as an additional insured,
as applicable, under any insurance policies relating to the Assets.

 

  (b)

Sellers agree that from time to time on and after Closing, as often as
reasonably requested to do so by Buyer where the Power of Attorney is not
sufficient to enable Buyer to execute or undertake the same, Sellers will
(i) promptly execute and deliver all further assignments, instruments and
documents prepared by Buyer in reasonable form, and take all further action,
that may be necessary or desirable or proper, or that Buyer may reasonably
request, to complete, ensure and perfect the sale, transfer and conveyance to
Buyer of the Assets, Asset Documents, Asset Files and Additional Documents and
Sellers’ interest in the related Collateral and Credit Enhancements, to ensure
that any security interest actually or purportedly assigned to Buyer pursuant to
this Agreement and/or

 

30



--------------------------------------------------------------------------------

 

any other Transaction Document continues its perfected status immediately
following the Closing and the consummation of the other transactions
contemplated hereby and thereby, including executing additional Powers of
Attorney and (ii) cooperate with Buyer in connection with any transfer to Buyer
of electronic data concerning the Assets contained in Sellers’ computer systems
following Closing; provided that Sellers shall not be required to convert any
data into another format or database system.

 

  (c) Sellers shall account for all funds and at Buyer’s expense shall execute
and deliver or cause a Seller Related Party to execute and deliver on Sellers’
behalf instruments, documents, data tapes, and agreements, perform other acts,
and otherwise assist and cooperate with Buyer as Buyer may reasonably require to
completely transfer the ownership, servicing, custody and related depository
accounts at various lockbox banks related to the Assets to Buyer.

 

  (d) Sellers shall cooperate with Buyer and any title insurance agent or
company which has prepared Title Policies for Sellers or which is designated by
Buyer to provide affidavits or other documents as the title insurance agent or
company reasonably requests and which sellers of real estate loans customarily
provide to title insurance companies which will enable the applicable title
insurance agent or company to issue to Buyer a form in the applicable
jurisdiction of “assignment of mortgage” endorsement to each of the Title
Policies. Buyer expressly agrees that Sellers shall not be required to incur any
expense in connection with Buyer’s efforts to obtain or transfer title
insurance, and Sellers make no representation as to the existence, validity or
assignability of any title policy or title policy endorsement in any way related
to the Assets, but Sellers are not aware of any reasons which would prohibit the
applicable title insurance agent or company from endorsing the existing title
policies with respect to any Asset in favor of Buyer.

 

  (e) Any Cut-off Funds received by Sellers or any of their Affiliates after the
Cut-Off Date shall be reconciled on the Closing Date, which amount shall reduce
the Purchase Price as set forth in Section 1.5.

6.4 Fees.

Buyer shall be responsible for all sales, use, stamp, documentary, filing,
recording, transfer or similar fees or governmental charges (including UCC
filing fees, real estate registration, title recording or filing fees and other
amounts payable in respect of recording Assignments or any other conveyancing
document) as levied by any Governmental Entity or any third party in connection
with the transactions contemplated by this Agreement (other than Taxes measured
by or with respect to

 

31



--------------------------------------------------------------------------------

income imposed on Sellers or then Affiliates). Buyer shall be responsible for
the cost of obtaining any Title Policy endorsements. Sellers shall pay all fees
owed by any of the Sellers to any Governmental Entity or any third party which
arose prior to the Closing Date (and are not agreed upon reimbursement to
Sellers for any fees, expenses or Advance Payments incurred by Sellers on behalf
of Obligors with respect to the Assets) including all servicing, custodial and
lockbox fees owed to its respective agents by Sellers with respect to the
Assets. Seller to pay all costs related to the Collateral Release as set forth
in Section 1.7(I)(d).

6.5 Satisfaction of Conditions.

 

  (a) Sellers shall use all commercially reasonable efforts to satisfy or cause
to be satisfied the conditions set forth in Section 3.1 and Section 3.2.

 

  (b) Buyer shall use all commercially reasonable efforts to satisfy or cause to
be satisfied the conditions set forth in Section 3.1 and Section 3.3.

6.6 Preservation of Loans and Stock.

 

  (a) Prior to the Closing Date, Sellers shall use all commercially reasonable
efforts under the circumstances to preserve substantially intact the Assets,
subject to principal prepayments and other transactions by Obligors permitted
under the Asset Documents, and shall use all commercially reasonable efforts
under the circumstances to preserve their present business relationships,
including but not limited to those with the Obligors under the Loans, where the
discontinuance of those relationships could reasonably be anticipated to have an
adverse effect on any of the Loans or the billing, collection, administration or
servicing thereof. Except for the Recovery Accounts, subsequent to January 31,
2006, Sellers shall not grant any material consent under any Loan, Asset
Document or Additional Document relating to a Loan without the prior consent of
Buyer. To Sellers’ Knowledge, no requests for any consents are pending as of the
Closing Date with Sellers.

 

  (b)

Prior to the Closing Date, Sellers shall not (i) transfer any shares of capital
stock, warrants or other securities of the Companies to any Person or entity,
nor (ii) to the extent possible, permit the Companies to issue (including by way
of dividends or distributions on its stock or capital securities) any shares of
stock or other capital securities to any Person or entity, including the Sellers
or any Affiliate thereof. In the event that the Companies pay or declare a
dividend or distribution of any kind to Sellers during the period commencing on
the Cut-Off Date and continuing through the

 

32



--------------------------------------------------------------------------------

 

Closing Date, such dividend or distribution to Sellers shall be for the account
of Buyer, without set-off of any kind to the Purchase Price. Sellers hereby
agree that Sellers will not exercise any of their stockholder or equity holder
rights without first consulting with Buyer, including but not limited to, voting
(by proxy or otherwise) for members of the Board of Directors of the applicable
Companies and shall take such action (including as to stockholder votes) with
respect thereto as Buyer may request. Upon Sellers receipt of notice of a
shareholders meeting or similar type of meeting affecting the Sellers rights
with respect to the Account Equity Interests, Sellers shall promptly notify
Buyer of such a meeting.

6.7 Ordinary Course of Business.

Except as otherwise contemplated by this Agreement, prior to the Closing Date,
Sellers shall conduct the collection and administration of the Assets in the
ordinary course, maintain their books, accounts and record with respect thereto
in the usual, regular and ordinary manner and cause those books, accounts and
records to be in all material respects true and complete and comply with the
provisions set forth in the remainder of this Section.

After the Closing Date, upon the request of Buyer, Sellers shall promptly
deliver to Buyer or their designated agent the Asset Documents, Asset Files or
Additional Documents in the possession of Sellers or a Seller Related Party.
Buyer agrees to pay all of Sellers’ or a Seller Related Party’s costs for
retrieving and delivering the requested documents and information. With regard
to any legal opinions, environmental opinions, or appraisals that may be
delivered to Buyer with the Asset Documents, which were prepared solely for the
information of Seller, Buyer confirms and acknowledges that it will not rely on
same.

6.8 Operating Company.

Sellers and Buyer hereby agree to use best efforts to negotiate and consummate
the purchase and sale from Sellers to Buyer of the Operating Company in
accordance with the terms and conditions of the Bid Proposal. Sellers and Buyer
hereby confirm their intention that the negotiation and consummation of the
purchase and sale of the Operating Company shall be the first priority of the
Sellers and Buyer as among the assets comprised within the Other Assets.

ARTICLE 7

INDEMNIFICATION

7.1 Indemnity.

 

  (a)

Indemnity by Sellers. Sellers, on behalf of each of them and the Seller
Indemnified Parties, as defined below, shall, jointly and

 

33



--------------------------------------------------------------------------------

 

severally, indemnify, hold harmless and defend Buyer, and in each such case,
their respective directors, officers, employees, shareholders, members,
partners, representatives, attorneys and agents, and their respective heirs,
successors and assigns (collectively, the “Buyer Indemnified Parties”), from and
against any and all Damages resulting from, arising out of, based on or relating
to:

 

  (i) any material breach of Sellers’ obligations, covenants, agreements or
undertakings in this Agreement, including the Exhibits and Schedules attached
hereto, and the other certificates, schedules and written disclosures made by
Sellers in connection herewith;

 

  (ii) any material breach or inaccuracy of a representation or warranty made by
Sellers in Article 5 of this Agreement (other than Section 5.15) and in the
certificates and in the schedules and other written disclosures made by Sellers
in connection herewith (other than the UPB Certificate);

 

  (iii) any breach or inaccuracy of the representations and warranties made by
Sellers in Section 5.15 or the UPB Certificate, (subject to the limitations set
forth in the proviso to the last sentence of Section 2.1(j)); and

 

  (iv) any matter related to any of the Assets which arose prior to the Closing
Date and is not an Assumed Obligation.

 

  (b) Indemnity by Buyer. Buyer and the Buyer Indemnified Parties, shall
indemnify, hold harmless and defend Sellers and their Affiliates, and in each
such case, their respective directors, officers, employees, shareholders,
members, partners, representatives, attorneys and agents, and their respective
heirs, successors and assigns (collectively, the “Seller Indemnified Parties”),
from and against any and all Damages resulting from, arising out of, based on or
relating to:

 

  (i) any material breach of Buyer’s obligations, covenants, agreements or
undertakings in this Agreement, including the Exhibits and Schedules attached
hereto;

 

  (ii) any material breach or inaccuracy of a representation or warranty made by
Buyer in Article 4 of this Agreement; and

 

  (iii) the Assumed Obligations and any matter related to the Assets which
arises on or subsequent to the Closing Date.

 

34



--------------------------------------------------------------------------------

  (c) Limitation of Liability. Notwithstanding the provisions of Section
7.1(a)(ii) and Section 7.1(b)(ii), neither Sellers nor Buyer shall be obligated
to provide indemnification under this Article 7 for a breach of or inaccuracy in
a representation or warranty made herein unless and until the aggregate amount
of damages incurred by the indemnified parties relating to all breaches or
inaccuracies of the indemnifying party’s or parties’ representations and
warranties exceeds $1,000,000; provided, however, that this Section 7.1(c) shall
not apply to limit the indemnity obligations of the Sellers for a breach of
their representations and warranties set forth in Section 5.15 or in the UPB
Certificate as described in Section 7.1(a)(iii).

 

  (d) Notice of Claims.

 

  (i) A Seller or Buyer seeking indemnification hereunder (the “Indemnified
Party”) shall give promptly to the party obligated to provide indemnification to
such Indemnified Party (the “Indemnitor”) a written notice (a “Claim Notice”)
describing in reasonable detail the facts giving rise to the claim for
indemnification hereunder and shall include in such Claim Notice (if then known)
the amount or the method of computation of the amount of such claim, and a
reference to the provision of this Agreement or any other agreement, document or
instrument executed hereunder or in connection herewith upon which such claim is
based; provided, however, that the failure of any Indemnified Party to give the
Claim Notice as required by this Section 7.3(d) shall not affect such
Indemnified Party’s rights under this Article 7 to the extent such failure is
not actually prejudicial to the rights and obligations of the Indemnitor.

 

  (ii) In calculating any Indemnifiable Damages there shall be deducted (i) any
insurance benefits and proceeds actually collected (collectively, “Insurance
Benefits”) in respect thereof (and no right of subrogation shall accrue
hereunder to any insurer) with an offset for any demonstrable premium increase;
(ii) any indemnification, contribution or other similar payment actually
recovered by the Indemnified Party from any third party with respect thereto;
and (iii) any Tax benefit or refund actually received or enjoyed by, the
applicable Indemnified Party as a result of such indemnifiable damages net of
any Tax cost to be borne by the Indemnified Party as a result of such
indemnification payment. Any such amounts or benefits received by an Indemnified
Party with respect to any indemnity claim after it has received an indemnity
payment hereunder shall be promptly paid over to the Indemnitor, but not in
excess of the amount paid by the Indemnitor to the Indemnified Party with
respect to such claim.

 

35



--------------------------------------------------------------------------------

  (iii) After the giving of any Claim Notice pursuant hereto, the amount of
indemnification to which an Indemnified Party shall be entitled under this
Article 7 shall be determined: (i) by the written agreement between the
Indemnified Party and the Indemnitor; (ii) by a final judgment or decree of any
court of competent jurisdiction; or (iii) by any other means to which the
Indemnified Party and the Indemnitor shall agree. The judgment or decree of a
court shall be deemed final when the time for appeal, if any, shall have expired
and no appeal shall have been taken or when all appeals taken shall have been
finally determined. The Indemnified Party shall have the burden of proof in
establishing the amount of indemnifiable damages suffered by it. All amounts due
to the Indemnified Party as so finally determined shall be paid by wire transfer
within five (5) Business Days after such final determination.

 

  (e) Third Person Claims.

 

  (i)

An Indemnified Party must notify the Indemnitor in writing, and in reasonable
detail, of a third Person claim for which the Indemnified Party is seeking
indemnification hereunder promptly after receipt by such Indemnified Party of
written notice of the third Person claim provided, however, that the failure of
any Indemnified Party to give such notice as required by this Section 7.1(e)
shall not affect such Indemnified Party’s rights under this Article 7, except
the extent such failure is actually prejudicial to the rights and obligations of
the Indemnitor. Thereafter, the Indemnified Party shall deliver to the
Indemnitor, within five (5) calendar days after the Indemnified Party’s receipt
thereof, copies of all notices and documents (including court papers) received
by the Indemnified Party relating to the third Person claim. Notwithstanding the
foregoing, should a party be physically served with a complaint with regard to a
third Person claim, the Indemnified Party must notify the Indemnitor with a copy
of the complaint within five (5) calendar days after receipt thereof and shall
deliver to the Indemnitor within five (5) calendar days after the receipt of
such complaint copies of notices and documents (including court papers) received
by the Indemnified Party relating to the third Person claim (or in each case
such earlier time as may be necessary to enable the Indemnitor to respond to the
court Proceedings on a timely basis); provided, however, that the failure of any

 

36



--------------------------------------------------------------------------------

 

Indemnified Party to give such notice promptly as required by this
Section 7.1(e) shall not affect such Indemnified Party’s rights under this
Article 7, except to the extent such failure is actually prejudicial to the
rights and obligations of the Indemnitor.

 

  (ii)

In the event of the initiation of any legal Proceeding against the Indemnified
Party by a third Person, the Indemnitor shall have the sole and absolute right
after the receipt of notice, at its option and at its own expense, to be
represented by counsel of its choice that Indemnitor selects using the same
standard of care and processes that it uses for selecting counsel in any other
similar matters and to control, defend against, negotiate, settle or otherwise
deal with any Proceeding which relates to any Indemnifiable Damages; provided,
however, that the Indemnified Party may participate in any such Proceeding with
counsel of its choice and at its expense. If the Indemnitor elects to assume
control of the defense of a third Person claim, and diligently pursues such
defense, any fees and expenses of legal counsel employed by the Indemnified
Party with respect to such third Person claim shall be considered Indemnifiable
Damages for which the Indemnified Party may be entitled to indemnification under
this Article 7 only if the named parties in such third Person claim include both
the Indemnitor and the Indemnified Party and the Indemnified Party has
determined in good faith upon written advice of counsel that a conflict of
interest exists, in which case the fees and expenses of its counsel, together
with appropriate local counsel, shall be paid by the Indemnitor (provided that
in such situation, all of the Indemnified Parties shall not be entitled to
employ more than one law firm, other than appropriate local counsel, each at
Indemnitor’s expense). The parties hereto agree to cooperate fully with each
other in connection with the defense, negotiation or settlement of any such
legal Proceeding. Such cooperation shall include the retention and the provision
of records and information which is reasonably relevant to such third Person
claim, and making employees available in a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. To
the extent the Indemnitor elects not to defend such Proceeding, or does not
notify the Indemnified Party in writing of its election to assume the defense
thereof, and the Indemnified Party defends against or otherwise deals with any
such Proceeding, the Indemnified Party may retain counsel, at the expense of the
Indemnitor, and control the defense of such Proceeding until

 

37



--------------------------------------------------------------------------------

 

and unless Indemnitor subsequently gives notice of its election to defend;
provided that the Indemnified Party shall be entitled to indemnification for
counsel fees and expenses incurred during the initial twenty (20) days after
notice of such Proceeding is given to the Indemnitor only to the extent that the
Indemnified Party in good faith believed that incurrence of such fees and
expenses was necessary. Neither the Indemnitor nor the Indemnified Party may
settle any such Proceeding, which settlement obligates the other party to pay
money, to perform obligations or to admit liability without the written consent
of the other party, such consent not to be unreasonably withheld or delayed;
provided that the consent of the Indemnified Party shall not be required if
(i) there is no finding or admission of any violation of any Requirements of Law
or any violation of the rights of any Person; (ii) the sole relief provided is
monetary damages that are paid in full by the Indemnitor; and (iii) the
Indemnified Party shall have no liability with respect to any compromise or
settlement effected without its consent. After any final judgment or award shall
have been rendered by a court, arbitration board or administrative agency of
competent jurisdiction and the time in which to appeal therefrom has expired, or
a settlement shall have been consummated, or the Indemnified Party and the
Indemnitor shall arrive at a mutually binding agreement with respect to each
separate matter alleged to be indemnifiable by the Indemnitor hereunder, the
Indemnified Party shall forward to the Indemnitor notice of any sums due and
owing by it with respect to such matter and the Indemnitor shall pay all of the
sums so owing to the Indemnified Party by wire transfer within five (5) Business
Days after the date of such notice.

ARTICLE 8

MISCELLANEOUS

8.1 Amendments, Waivers.

This Agreement may only be amended, modified, superseded or canceled by an
instrument in writing signed by each of the parties. No party shall be deemed to
have waived any of its rights hereunder unless in writing signed by that party
evidences the waiver. No delay or omission by either party in the exercise of
any right or remedy shall constitute a waiver thereof, and no single or partial
exercise by either party of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy. A waiver of any
right granted by a party on any one occasion shall not be construed as a bar to
or waiver by that party of any right or remedy on any future occasion. All
rights and remedies of each party shall be cumulative and may be

 

38



--------------------------------------------------------------------------------

exercised singularly or concurrently, at that party’s option, and the exercise
or enforcement of any one such right or remedy by that party shall not be a bar
or condition to the exercise or enforcement of any other rights or remedies of
that party.

8.2 Binding Effect; Complete Agreement.

This Agreement shall be binding upon and inure to the benefit of Buyer and
Sellers and their respective successors and assigns, subject to Section 8.10,
and supersedes any and all prior written agreements, including the Bid Proposal,
between the parties with respect to the Assets. The Transaction Documents
constitute the entire agreement between Sellers and Buyer with respect to the
subject matter hereof. Sellers and Buyer expressly acknowledge and agree that it
is their intent that this Agreement and the other Transaction Documents be
construed consistently with one another.

8.3 Costs and Expenses.

Except as otherwise provided in this Agreement or the other Transaction
Documents, all costs and expenses incurred in connection with the negotiation,
preparation, execution and delivery of this Agreement and the other documents
contemplated hereunder including each party’s attorneys’ fees, shall be paid by
the party incurring that cost or expense.

8.4 Notices.

Any notices to Sellers or Buyer hereunder shall be in writing to that party at
its respective address set forth below, or to such other address as that party
shall have specified in written notice delivered to the other party in the
manner set forth herein. Any notice required or given hereunder shall be in
writing and shall be deemed properly given five (5) Business Days after mailing
by certified mail, postage prepaid, or one (1) Business Day following delivery
of the notice to a nationally recognized courier for overnight delivery,
addressed to the designated recipient at its address set forth below or such
other address as the party may advise the other party by notice given in
accordance with this provision.

 

  SELLERS: FINOVA Capital Corporation

       4800 N. Scottsdale Road

       Scottsdale, AZ 85251-7623

       Attention: Richard Ross, SVP –CFO and Treasurer

       Fax: (480) 636-6007

       Phone: (480) 636-5145

 

39



--------------------------------------------------------------------------------

       with a copy to:

 

       FINOVA Capital Corporation

       4800 N. Scottsdale Rd.

       Scottsdale, AZ 85251-7623

       Attention: Philip A. Donnelly, SVP and General Counsel

       Fax: (480) 636-6007

       Phone: (480) 636-6480

 

  BUYER: SCPC Group, LLC

       2 Greenwich Plaza

       Greenwich, Connecticut 06830

       Attention: Salman A. Khan

       Telephone: 203-542-4026

       Fax: 203-542-4126

 

       and:

 

       SCPC Group, LLC

       2 Greenwich Plaza

       Greenwich, Connecticut 06830

       Attention: Vickramajit Sandhu

       Telephone: 203-542-4255

       Fax: 203-542-4355

 

  with a copy to :     

 

       Cleary Gottlieb Steen & Hamilton LLP

       One Liberty Plaza

       New York, New York 10006

       Attention: Robert P. Davis

       Telephone: 212-225-2670

       Fax: 212-225-3999

8.5 Severability.

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity of any other provision, and this Agreement shall remain in
full force and effect and shall be binding upon the parties except for the
invalidated provision.

8.6 Governing Law and Dispute Resolution.

 

  (a) This Agreement shall be governed by the laws of the State of Arizona,
without regards to conflicts of law principles thereof (the “Governing Law
Jurisdiction”).

 

  (b)

The parties shall enforce the terms of the Agreement in any Federal Court
sitting in the State of Arizona, Maricopa County or the State

 

40



--------------------------------------------------------------------------------

 

of New York, County of New York, in which case the parties agree that, where
applicable, such court will apply the laws of the Governing Law Jurisdiction.

 

  (c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE
TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY
WAY RELATED TO THIS AGREEMENT OR THE RELATIONSHIPS OF THE PARTIES HERETO BE
TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY
JURY ARISING FROM ANY SOURCE INCLUDING, BUT NOT LIMITED TO, THE CONSTITUTION OF
THE UNITED STATES OR ANY STATE THEREIN, COMMON LAW OR ANY APPLICABLE STATUTE OR
REGULATIONS. EACH PARTY HERETO ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY
WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.

8.7 Sale, Not an Assignment, of Assets.

Sellers and Buyer intend that the transactions contemplated under this Agreement
shall be the purchase and sale of Assets and not the assignment of the Assets as
security. Each party hereby agrees to take actions necessary to cause the
transactions to be treated as a sale.

8.8 Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties to this Agreement in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same Agreement. Delivery of an executed counterpart of a
signature page to this Agreement via facsimile transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement. This
Agreement shall become effective when FINOVA Capital, on behalf of all Sellers,
and Buyer, shall have received a counterpart of this Agreement executed by all
the parties to this Agreement.

8.9 Confidentiality.

 

  (a)

Buyer and Sellers agree that with respect to confidentiality the parties will be
governed by the letter agreement dated April 15, 2004, amended and continued by
letters dated April 7, 2005 and on February 15, 2006 between The FINOVA Group
Inc. and Buyer (as amended, the “Confidentiality Agreement”) and the terms and
conditions set forth therein, including but not limited to, the period of time
the parties shall bound to those terms and conditions; provided, however, that,
(i) solely with respect to the obligations of the parties under the
Confidentiality Agreement related directly or

 

41



--------------------------------------------------------------------------------

 

indirectly to the Assets, and (ii) solely with respect to the obligations of the
Buyer under paragraph 8(a) of the letter agreement dated April 15, 2004
(included within the Confidentiality Agreement) related to the solicitation and
hiring of employees, the Confidentiality Agreement shall terminate on the
Closing Date and, in each case, the terms and conditions set forth therein shall
forthwith become void and there shall be no liability or obligation on the part
of any party hereto, or its affiliates, officers, directors or stockholders;
provided, further, that each party shall remain liable for any breaches of the
Confidentiality Agreement prior to the Closing Date.

 

  (b) Notwithstanding the foregoing or anything to the contrary contained
herein, but subject to the provisions of this Section 8.9(b), no Sellers or any
Affiliates thereof shall, without the prior written consent of Buyer, file any
of the Exhibits and/or Transaction Documents with the United States Securities
and Exchange Commission (the “SEC”), or any similar state or foreign regulatory
authority or otherwise disclose the terms of such documents, to any other third
party. Buyer acknowledges, however, that Sellers are not required to obtain the
consent of Buyer for any public filings to the extent Sellers have been advised
by counsel that such disclosure is required by law in connection with the sale
of the Assets; provided, however, that if Sellers determine to publicly file any
Schedules or exhibits to this Agreement or any certificates or ancillary
agreements delivered in connection with this Agreement, they shall request
confidential treatment in accordance with applicable SEC rules of any such
Schedules, exhibits or other certificates or ancillary agreements delivered in
connection with this Agreement, and provide Buyer with a reasonable opportunity
(taking into consideration the timing of Sellers’ filing requirements but in any
event prior to the due date with respect to such filing) to review and provide
comments to Sellers on any such request prior to its submission to the SEC.

8.10 No Assignment.

Prior to the Closing Date, this Agreement may not be assigned by Buyer or
Seller, except by operation of law; provided, however, that, without the consent
of Sellers, (x) Buyer may assign any or all of its rights hereunder, including
its right to purchase any or all of the Assets, to any Affiliate of Buyer,
provided that no such assignment shall relieve Buyer of its obligations
hereunder, and (y) Buyer may sell participations in its interest in this
Agreement and any or all of the Assets to any Person, but, for the avoidance of
doubt, no Person that acquires a participation from Buyer pursuant to this
clause (y) shall become a party to this Agreement, and Sellers shall have no
relationship of privity with any such participant nor shall they have any
obligation to such participant.

 

42



--------------------------------------------------------------------------------

8.11 Announcements.

Buyer and Sellers agree to consult with each other prior to issuing any press
release or otherwise making any public statement with respect to the
transactions contemplated hereby, and shall not issue any such press release or
make any such public statement prior to such consultation and without the prior
consent of the other party (which consent shall not be unreasonably withheld or
delayed), except as may be required by law or pursuant to any listing agreement
with any national securities exchange.

8.12 Disclaimer of Warranties.

Neither Sellers nor Buyer makes any representations or warranties with respect
to this Agreement and the transactions and subject matter contemplated herein,
except as to those matters expressly covered by the representations and
warranties in this Agreement or in any other Transaction Document. Except as
expressly provided herein or in the Transaction Documents, the Assets are being
sold AS IS, WHERE IS, WITHOUT REPRESENTATION OR WARRANTIES OF ANY KIND,
INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE.

8.13 Survival of Representations and Warranties.

The representations and warranties of the parties under Articles 4 and 5 of this
Agreement shall survive the Closing for a period of twelve (12) months;
provided, however, the representation and warranties of Buyer under Sections
4.1, 4.2 and 4.3 (the “Buyer’s Continuing Representations”) and the
representation and warranties of Sellers under Sections 5.1, 5.2, 5.3, 5.6, 5.8,
5.11, 5.14, 5.15, 5.16, 5.17 and 5.19 (“Sellers’ Continuing Representations” and
together with Buyer’s Continuing Representations, the “Continuing
Representations”) shall survive the Closing indefinitely. All other obligations
of the parties that are not satisfied at Closing or waived by the applicable
party shall survive the Closing.

ARTICLE 9

DEFINITIONS

9.1 Definitions.

As used in this Agreement, the capitalized terms set forth below shall have the
respective meanings set forth below:

“Additional Documents” means with respect to any Asset, all correspondence with
the Obligors, reports, public offering statements and timeshare filing approval
letters, timeshare project documents, form consumer documents, association
books, records and financial statements, surveys and appraisals prepared by
third-parties, landlord consents, insurance policies obtained by Obligors, title
policies, title exception information, environmental or physical inspection
reports, marketing

 

43



--------------------------------------------------------------------------------

materials, resolutions, good standing certificates and legal opinions prepared
by counsel for Obligors, in each such case and other information, that are in
the possession of Sellers or a Seller Related Party which was provided by each
Obligor to Sellers in connection with the original closing with respect to any
Asset, during the term of the Loan or Investment or in connection with any
subsequent amendment for such Asset.

“Advance Payment” means, with respect to any Asset, any security deposit,
advance rent, escrow deposit, impound, reserve or other payment that was
received by a Seller in respect of that Asset or the related Collateral which is
not applied prior to the Closing Date, a listing of which Advance Payments for
each Asset is set forth on Exhibit U attached hereto.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person.

“Asset Documents” means (i) with respect to any of the Accounts, the Unsecured
Notes and the Owned Receivables (including any documents amending, modifying or
otherwise altering any Asset Document), addenda, riders, UCC financing
statements, indemnity agreements, any guarantees and any documents, agreements
or instruments evidencing, constituting or creating any Credit Enhancement
including any current agreements between a Seller and an Obligor as of the
Closing Date relating to any satisfaction, subordination, assignment,
rescission, alteration, waiver, cancellation or modification with respect to
each Asset; and (ii) with respect to the Recovery Accounts any and all documents
associated with any judgment awarded to Seller against any maker or guarantor of
a Recovery Account, any and all documents associated with any bankruptcy court
claim filed and/or awarded to Seller associated with any of the Recovery
Accounts, and any and all applicable underlying documents connected with these
particular Assets, including any and all notes, loan agreements, pledge and
security agreements, schedules, Mortgages, assignments of mortgages, assignments
of rents, subordination agreements, warrants, profit participations, amendments
or other related loan documents.

“Asset Files” means with respect to any of the Accounts, the Unsecured Notes and
the Owned Receivables, the Loan and Collateral files in the possession of
Seller, or a Seller Related Party, including but not limited to payment
histories, credit reports, complete records, record books, tax and financial
records and such other files reasonably requested and available including
computerized databases and files, whether in hard copy or electronic format, but
not including Sellers’ proprietary information, documents subject to
attorney-client privilege or Sellers’ valuation of these particular Assets.

“Borrower” means the borrower under an Account, an Unsecured Note, or a Owned
Receivable. For purposes of this Agreement, Borrower does not include obligors
under Collateral pledged to support an Account or the initial maker on any of
the Recovery Accounts.

 

44



--------------------------------------------------------------------------------

“Business Day(s)” means any day other than a Saturday, Sunday or holiday on
which banks are authorized or required to close in the States of Arizona.

“Charter Documents” means (i) with respect to FINOVA Capital, the certificate of
incorporation and by-laws (or similar governing documents) of FINOVA Capital, as
amended; (ii) with respect to each other Seller, the certificate of formation
and operating agreement (or similar governing documents) of such Seller, as
amended.

“Collateral” means (i) every item of collateral pledged by an Obligor in
connection with an Account, an Owned Receivable or a Recovery Account, including
real property interests, improvements, personal property, accounts, notes,
negotiable instruments, Consumer Notes, Consumer Mortgages, other consumer
documents and equipment pledged by an Obligor as collateral under the related
Asset Documents and (ii) each item of additional collateral that has been
pledged by any guarantor under any guaranty granted to secure an Account. The
foregoing shall include Sellers’ rights, if any, (a) under investment or share
owner certificates pledged as collateral or other evidence of the right to
receive payment, (b) as pledgee or assignee of intangible personal property
including intellectual property, (c) as lien holder of any item of equipment the
ownership of which is evidenced by a certificate of title and (d) all proceeds
of the foregoing and of the insurance required by the terms of each Loan to be
maintained by Obligors.

“Consumer Mortgages” means those mortgages, deeds of trust or other security
documents or assignments of such instruments which create a lien on the related
timeshare, land or club membership interest and secure obligations under the
Consumer Notes as a portion of the Collateral for an Account. For purposes of
this Agreement, Consumer Mortgages do not include any mortgages, deeds of trust
or other security documents or assignments of such instruments which create a
lien on the related timeshare, land or club membership interest and secure any
of the Owned Receivables.

“Consumer Notes” means those promissory notes, installment contracts, membership
contracts, land contracts, vacation club agreements and any other documents
executed by consumer purchasers evidencing the terms of payment of the unpaid
balance of the purchase price of such consumer’s purchase of a timeshare, land
and/or club membership interest which are purchased or hypothecated as part of a
portion of the Collateral for an Account.

“Credit Enhancement” means, with respect to each Account, Unsecured Note or
Owned Receivable, any (i) Advance Payment and all of Sellers’ rights with
respect thereto, (ii) investment certificate, certificate of deposit,
authorization to hold funds, hypothecation of account or like instrument,
(iii) letter of credit, repurchase agreement, indemnity agreement, guarantee,
lease guarantee bond or postponement agreement, (iv) recourse agreement,
(v) security or pledge agreement, (vi) Collateral, (vii) certificate
representing shares or the right to purchase shares in the capital of any
corporation or (viii) bond or debenture, in each case pledged, assigned,
mortgaged,

 

45



--------------------------------------------------------------------------------

made, delivered or transferred as security for the performance of any
obligation, under or with respect to, that Loan.

“Damages” means any and all losses (including, but not limited to, liquidated
damages), claims, damages, liabilities, obligations, suits, causes of action,
Judgments, equitable relief granted, settlements, awards, demands, offsets,
defenses, counterclaims, actions or proceedings, reasonable out-of-pocket costs,
expenses and attorneys’ fees (including any such reasonable costs, expenses and
attorneys’ fees incurred in enforcing any right of indemnification against any
indemnitor or with respect to any appeal), interest and penalties, if any;
provided that Damages shall not include any special, incidental, consequential
or punitive damages for lost opportunity costs. Buyer and Sellers expressly
agree that nothing in this “Damages” definition or this Agreement creates an
obligation on the part of Sellers to guarantee Payments or other obligations by
an Obligor with respect to any applicable Asset.

“Direct Costs” means Sellers’ portfolio and people related expenses directly
related to the Assets other than Asset 35494, including, but not limited to
salaries, benefits, travel, legal fees and any and all other costs expended by
Sellers directly related to the Assets other than Asset 35494.

“Encumbrance” means any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the UCC or
comparable law of any jurisdiction).

“Endorsement Stamp” means collectively, (i) an endorsement statement in an
allonge or stamped or affixed to a Note signed by Sellers and which will read
“Pay to the Order of SPCP Group, LLC, without recourse, representation or
warranty”; and (ii) any endorsement stamps from any Borrower or Obligor to
Sellers which is in the possession of Seller or a Seller Related Party.

“Environmental Laws” means all applicable federal, state and local statutes,
ordinances, rules, orders, regulations and other provisions having the force of
law, all judicial and administrative orders and determinations, and all common
law concerning pollution or protection of human health and the environment,
including all those relating to the presence, use, production, generation,
handling, transportation, treatment, storage, disposal, distribution, labeling,
testing, processing, discharge, release, threatened release, control or cleanup
of any Hazardous Materials.

“Governmental Entity” means a federal, state, provincial, local, county or
municipal government, governmental, regulatory or administrative agency,
department, commission board, bureau or other authority or instrumentality,
domestic or foreign.

 

46



--------------------------------------------------------------------------------

“Hazardous Materials” means any hazardous or toxic substance or waste or any
contaminant or pollutant regulated or otherwise creating liability under
Environmental Laws, including, but not limited to, “hazardous substances” as
defined by the Comprehensive Environmental Response Compensation and Liability
Act, as amended, “toxic substance” as defined by the Toxic Substance Control
Act, as amended, “hazardous wastes” as defined by the Resource Conservation and
Recovery Act, as amended, “hazardous materials” as defined by the Hazardous
Materials Transportation Act, as amended, thermal discharges, radioactive
substances, PCBs, natural gas, petroleum products or byproducts, and crude oil.

“Indemnification Event” means any event, claim, action or proceeding for which a
Person is entitled to indemnification under this Agreement.

“Interest Rate” means a per annum rate of interest equal to 4.77%.

“Loan” means any Account or Owned Receivable and, where relevant, includes the
related Asset Documents, Additional Documents, Asset Files, Credit Enhancements
and Advance Payments, collectively, the “Loans”, provided that any Account or
Owned Receivable which is repaid in full prior to the Cut-Off Date shall not be
a “Loan” for purposes of this Agreement.

“Lost Note Affidavit” means, collectively (i) in the case of a lost Consumer
Note, an “Affidavit of Lost Instrument” executed by an authorized officer of
custodial agent, substantially in the form of Exhibit V attached hereto, and
(ii) in the case of a lost Obligor Note, a “Lost Note Affidavit and Indemnity”
executed by an authorized officer of Sellers, substantially in the form of
Exhibit J attached hereto.

“Material Adverse Effect” means a materially negative effect resulting directly
or indirectly from facts that, in the totality of the circumstances, are
considered (in accordance with commercially reasonable standards) substantive
and germane to the ownership, collectability, enforcement, value or ability to
administer the Assets and Asset Documents, taken as a whole, or the rights and
remedies of Buyer thereunder or under the Transaction Documents.

“Mortgage” means a mortgage, deed of trust, leasehold mortgage or leasehold deed
of trust given by an Obligor to secure the repayment to a Seller or Sellers of a
Loan and the performance of any other obligations required under the related
Asset Documents, as amended, restated or supplemented from time to time.

“Note” means the original of the executed promissory note or notes evidencing
the indebtedness of the Borrower under a Loan, together with any existing
allonge, if any, rider, addendum or amendment thereto, or any renewal,
substitution or replacement of that promissory note. “Obligor” means, with
respect to any Account, Unsecured Note or Owned Receivables or Credit
Enhancement, any Person that is an obligor, borrower or guarantor under that
Asset or Credit Enhancement.

 

47



--------------------------------------------------------------------------------

“Payments” means, with respect to each Asset, all monies due or to become due to
Seller under that Asset, including all payments of principal and interest, late
fees, prepayment fees, collections, recoveries, reimbursement, distributions or
proceeds (including proceeds from insurance policies, condemnation or
liquidation) on or in respect of that Asset.

“Permitted Encumbrance” means (i) with respect to all Loans, taxes, assessments
and similar liens, covenants, conditions, reservations and restrictions, rights
of way, easements, declarant rights, declarations, and similar matters appearing
on the title insurance policies referenced in Section 5.4(d) hereof obtained by
Sellers in connection with the Loans when applicable; and (ii) with respect
solely to all Owned Real Property, (1) taxes, assessments and similar liens
common to the ownership of timeshare interests, (2) covenants, conditions,
reservations and restrictions, rights of way, easements, declarations, declarant
rights, rights of other owners and similar matters common to the ownership of
timeshare interests, (3) matters that are or typically would be set forth as
exceptions to coverage on title policies or that are insured over by title
insurance, (4) matters that an inspection of the public records would reveal,
and (5) other matters to which like properties are commonly subject which, in
each case, do not, individually or in the aggregate, materially interfere with
the benefits of the security interest created by the Mortgage or the current use
of that real property interest, including liens of landlords arising by statute
and liens of suppliers, mechanics, carriers, materialmen, warehousemen or
workmen and any other liens imposed by law and created in the ordinary course of
business.

“Person” means any individual, partnership, corporation, trust, limited
liability company, unincorporated organization, Governmental Entity or any other
entity.

“Purchase Price” means the sum of the Portfolio Purchase Price and the 35494
Purchase Price.

“Release of the Collateral Trustee” means a release (in recordable form) of the
Encumbrances on the Assets held by the Collateral Trustee under the Collateral
Trust Agreement, dated as of August 21, 2001, among FINOVA Capital Corporation,
The FINOVA Group Inc. and Each Other Grantor From Time to Time Party Thereto,
Berkadia LLC, The Bank of New York, as the Indenture Trustee, and Wilmington
Trust Company, as Collateral Trustee, as such agreement may be amended,
supplemented or restated from time to time, along with all exhibits and
attachments thereto, a copy of which is attached hereto as Exhibit Q.

“Sellers’ Knowledge” means any matter or fact that is actually known, after due
inquiry, by:

 

  (i) Any of the following Persons:

Philip A. Donnelly - Senior Vice President, General Counsel and Secretary

 

48



--------------------------------------------------------------------------------

Richard A. Ross - Senior Vice President, Chief Financial Officer and Treasurer

Jeffrey D. Weiss - Senior Vice President – Group Manager

Wayne Teeter - Vice President – Controller Business Operations; and

 

  (ii) Any of the following persons:

Patrick Cornell

Michael McCauley

Maryann Richardson

Janice Merrick

“Seller Related Party” means, collectively, Sellers’ outside counsel for each
particular Asset, Sellers’ respective servicer, custodian or lockbox agent for
each Account or Consumer Receivable and any management company or contracted
representative of Seller in connection with the Assets.

“Servicer or Servicers” means for the purpose of this Agreement Equiant
Financial Services, Concord Servicing Corp., Continental Administration
(Ireland), The Lyle Anderson Company, Regency Credit LLC and Pinnacle Recovery
Inc.

“Tax or Taxes” means any income, gross receipts, payroll, transfer, documentary,
value added, stamp, real estate, ad valorem or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, and all liabilities with
respect thereto, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Entity, whether arising before, on, or after the
Closing Date.

“Title Policy” means with respect to each Mortgage, excepting those Mortgages
which secure a Consumer Receivable, an ALTA (or state equivalent) loan policy or
policies of title insurance that has been issued by a title insurer in the
jurisdiction where the related real property interest is located in connection
with that Mortgage in favor of one of the Sellers.

“Transaction Documents” means, collectively, this Agreement, and any
certificates, schedules, exhibits and other written agreements (except the Bid
Proposal), Assignments, Bills of Sale, Quit Claim Deeds, Powers of Attorney, the
Collateral Transfer Agreement, General Assignment, Assignment and Endorsement of
Note, FINOVA Legal Opinion, UPB Certificate, the Purchase Price Allocation, and
all other instruments and documents delivered by Sellers or Buyer in connection
with this Agreement and the consummation of the transactions contemplated
hereby.

“UCC” means the Uniform Commercial Code as in effect in each applicable
jurisdiction.

 

49



--------------------------------------------------------------------------------

9.2 Certain Interpretive Provisions.

 

  (a) The terms “hereof”, “herein”, “hereunder” and “hereto”, unless otherwise
modified by more specific reference, refer to this Agreement in its entirety.

 

  (b) The term “including”, even if not so stated, shall mean “including without
limitation”.

 

  (c) Terms importing the singular shall include the plural and vice versa.

 

  (d) The Recitals are deemed to be an integral part of this Agreement relied on
by Buyer and Sellers.

[Remainder of Page Intentionally Left Blank – Signature Page to Follow]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the date first written
above.

 

SELLERS: FINOVA CAPITAL CORPORATION, a Delaware corporation By      Name      
Title      CACTUS RESORT PROPERTIES, INC., a Delaware corporation By      Name 
     Title     

 

FCC RESORT, LLC, a Delaware limited liability company   BY:   Cactus Resort
Properties III, LLC, a Delaware limited liability company, its sole member    
By:   FINOVA Capital Corporation, a Delaware corporation, its sole member    
By:          Name:        Title:   DESERT COMMUNICATIONS I, LLC, a Delaware
limited liability company     By:   Cactus Resort Properties, Inc., a Delaware
corporation, its sole member     BY:          Name:           Title:     



--------------------------------------------------------------------------------

BUYER: SPCP GROUP, LLC, a Delaware limited liability company By:      Name:  
Title:  